

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of February 10, 2017, (the “Effective Date”) is entered into between Enphase
Energy, Inc., a Delaware corporation (“Borrower”), each Lender (as defined in
Section 14), Cortland Capital Market Services LLC, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), and Obsidian Agency
Services, Inc., a California corporation, as collateral agent for the Lenders
(in such capacity, the “Collateral Agent”), and provides the terms on which
Lenders shall lend to Borrower and Borrower shall repay Lenders.


WHEREAS, Borrower, Collateral Agent and Lenders entered into that certain Loan
and Security Agreement dated as of July 8, 2016 (the “Original Agreement”),
which was amended pursuant to that certain First Amendment to Loan and Security
Agreement dated as of December 27, 2016, the effectiveness of which was delayed
pursuant to that certain Agreement Regarding Effective Date dated as of January
3, 2017 (collectively, the “First Amendment” and together with the Original
Agreement, the “Existing Agreement”);


WHEREAS, on July 8, 2016, Lenders advanced Twenty Five Million Dollars
($25,000,000) under the Existing Agreement, the entire principal balance of
which remains outstanding (the “Initial Credit Extension”);


WHEREAS, Borrower, Agents and Lenders desire to increase the Term Loan
Commitment by an additional Twenty Five Million Dollars ($25,000,000) for a
total of Fifty Million Dollars ($50,000,000), and pursuant to this Agreement,
make an additional Credit Extension to Borrower under the Term Loan of Twenty
Five Million Dollars ($25,000,000) (the “Additional Credit Extension”);


WHEREAS, Borrower, Agents and Lenders desire to amend and restate the Existing
Agreement in its entirety as provided herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:


SECTION 1.    LOAN AND TERMS OF PAYMENT


1.1. Promise to Pay. Borrower hereby unconditionally promises to pay Lenders the
outstanding principal amount of all Credit Extensions, all accrued and unpaid
interest thereon and all other Obligations as and when due in accordance with
this Agreement.


1.2.    Term Loan.


(a) Availability. Subject to the terms and conditions of this Agreement,
Lenders, severally and not jointly, agree to make in accordance with Schedule
1.2, and Borrower agrees to draw, the Additional Credit Extension in its
entirety on the Effective Date, which when added to the Initial Credit
Extension, shall bring the aggregate Credit Extensions under this Agreement to
Fifty Million Dollars ($50,000,000). After repayment, Credit Extensions made
under the Term Loan may not be reborrowed. Under no circumstances shall a Lender
be required to make Credit Extensions in excess of the commitment amount listed
next to such Lender’s name on Schedule 1.2.


(b) Repayment. The Term Loan shall be “interest-only” during the Interest Only
Period,

with interest payable on the outstanding amount of Credit Extensions made under
the Term Loan on the Interest Payment Date. Upon termination of the Interest
Only Period, the outstanding Credit Extensions under




--------------------------------------------------------------------------------




the Term Loan shall be repaid in equal monthly installments (subject to the next
sentence) so that all Credit Extensions under the Term Loan and interest accrued
thereon shall be repaid on the Term Loan Maturity Date, which payments shall be
due on the first Business Day of each month. If the Term Loan Interest Rate
changes or if prepayments on the Term Loan are made, the amount of the amortized
payments will be recalculated so that remaining periodic payments under the Term
Loan (including interest) shall be repaid in equal monthly installments from the
date of such change or prepayment until the Term Loan Maturity Date. Any
remaining outstanding principal amount of the Credit Extensions and any accrued
and unpaid interest thereon and all other outstanding Obligations are due and
payable in full on the Term Loan Maturity Date.


(c) Prepayment.


(i) Mandatory Prepayment Upon Acceleration. If repayment of the Term Loan is
accelerated, Borrower shall immediately pay to Lenders an amount equal to the
sum of (a) all outstanding principal with respect to the Term Loan, plus accrued
and unpaid interest thereon, (b) the Prepayment Fee, (c) the Closing Fee (less
any portion of such Closing Fee already paid), and (d) all other sums, including
Lender Expenses, if any, that shall have become due and payable hereunder in
connection with the Term Loan, including interest at the Default Rate with
respect to any past due amounts.


(ii) Voluntary Prepayment. Borrower shall have the option to prepay all, or any
part, of the Term Loan, provided Borrower (i) delivers written notice to
Administrative Agent of its election to prepay the Term Loan at least five (5)
Business Days prior to such prepayment, and (ii) pays, on the date of such
prepayment (a) all or such part of the outstanding principal with respect to the
Term Loan set forth in its notice, plus accrued and unpaid interest thereon, (b)
the Prepayment Fee, (c) the Closing Fee (or pro rata portion if less than the
full amount of the outstanding Term Loan is repaid), and (d) all other sums,
including Lender Expenses, if any, that shall have become due and payable
hereunder in connection with the Term Loan, including interest at the Default
Rate with respect to any past due amounts; provided, that any such notice
delivered in connection with any prepayment with the proceeds of any incurrence
of Indebtedness or the occurrence of some other identifiable event or condition,
may be, if expressly so stated to be, contingent upon the consummation of such
incurrence or occurrence of such other identifiable event or condition and may
be revoked by the Borrower in the event such contingency is not met.


1.3.    Payment of Interest on the Credit Extensions


(a) Computation of Interest. Interest on the Credit Extensions and all fees
payable hereunder shall be computed on the basis of a 360-day year and the
actual number of days elapsed in the period during which such interest accrues.
In computing interest on any Credit Extension, the date of the making of such
Credit Extension shall be included and the date of payment shall be excluded;
provided, however, that if any Credit Extension is repaid on the same day on
which it is made, such day shall be included in computing interest on such
Credit Extension.


(b) Credit Extensions. Each Credit Extension shall bear interest on the
outstanding principal amount thereof from the date when made, continued or
converted until paid in full at the Term Loan Interest Rate. Pursuant to the
terms hereof, interest on each Credit Extension shall be paid in arrears on each
Interest Payment Date.


(c) Default Interest. At Collateral Agent’s election (with respect to which
written notice will be provided by Collateral Agent to Administrative Agent),
upon the occurrence and during the continuation of an Event of Default, which
election can be retroactive to the date of the Event of Default, and subject to
the limitation in Section 13.3 herein, Obligations shall bear interest at five
percent (5.00%) above the rate effective immediately before the Event of Default
(the “Default Rate”). Without limiting the generality of the foregoing, upon the
curing or waiver of any Event of Default, the interest applicable to the
Obligations shall revert to the interest applicable immediately prior to the
occurrence of such Event of Default. Fees and expenses which are required to be
paid by Borrower pursuant to the Loan Documents (including, without limitation,
Lender Expenses) but are not paid when due shall bear interest until paid at the
Default




--------------------------------------------------------------------------------




Rate. Payment or acceptance of the increased interest provided in this Section
1.3(c) is not a permitted alternative to timely payment and shall not constitute
a waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of Agents or Lender.


(d)Interest Rate Changes. Each change in the Term Loan Interest Rate shall be
effective on the effective date of the change in the LIBOR Rate. Administrative
Agent shall use its best efforts to give Borrower prompt notice of any such
change; provided, however, that any failure by Administrative Agent to provide
Borrower with notice hereunder shall not affect its right to make changes in the
applicable interest rate.


(e) LIBOR Adjustment. Notwithstanding anything herein to the contrary, in the
event Administrative Agent shall have determined that Dollar deposits in the
principal amounts of the Term Loan are not generally available in the London
interbank market, or that the rates at which such dollar deposits are being
offered will not adequately and fairly reflect the cost to Lender of making or
maintaining loans at the LIBOR Rate or that reasonable means do not exist for
ascertaining the LIBOR Rate, Administrative Agent will provide notice of such
determination to Borrower (a “LIBOR Unavailability Notice”). In the event of any
such determination, until Administrative Agent shall have advised Borrower that
the circumstances giving rise to such notice no longer exist, interest on the
Term Loan shall accrue by reference to the Term Loan Alternate Base Rate. Each
determination by Administrative Agent under this Section 1.3(e) shall be
conclusive absent manifest error.


1.4. Method of Payment. Unless otherwise approved by Administrative Agent, all
payments to be made by Borrower under any of the Loan Documents shall be made by
same day wire transfer to Administrative Agent for the benefit of Lenders in
accordance with the wire transfer instructions as provided in writing by
Administrative Agent, as may be updated in writing from time to time by
Administrative Agent.


1.5.    Fees.


(a) Commitment Fee. Borrower paid $825,000 of the Commitment Fee at the closing
of the Original Agreement, which fee was non-refundable and deemed fully earned
on July 8, 2016.
Borrower shall pay the remaining $750,000 of the Commitment Fee on the Effective
Date, which fee shall also be non-refundable, and deemed fully earned on the
Effective Date. Lenders may deduct the
remaining Commitment Fee from the Credit Extension made on the Effective Date.


(b) Prepayment Fee. Borrower shall pay the Prepayment Fee, if and when due
hereunder.
(c) Lender Expenses. Borrower shall pay all heretofore unreimbursed Lender
Expenses (including reasonable attorneys’ fees and expenses for documentation
and negotiation of the Loan Documents) incurred through the Effective Date, and
all Lender Expenses incurred thereafter, on demand. Lender may deduct the Lender
Expenses from any Credit Extension.


(d) Origination Fee. Borrower has paid the Origination Fee, which fee is deemed
fully earned, and which fee shall be used to offset Lender Expenses relating to
diligence and other expenses (including attorneys’ fees and expenses) incurred
prior to July 8, 2016.


(e) Closing Fee. Borrower shall pay 25% of the Closing Fee on July 8, 2017, and
each anniversary thereafter until paid in full; provided however, that if the
entire Term Loan is prepaid or if it becomes due and payable prior to the Term
Loan Maturity Date, the entire Closing Fee (less any portion of the Closing Fee
previously paid) shall be due and payable, and provided further, that if less
than the entire Term Loan is prepaid, an amount of the Closing Fee (less any
portion of the Closing Fee previously paid) equal to the percentage of the Term
Loan being prepaid shall be due and payable. Notwithstanding the foregoing, in
no event shall Borrower be required to pay in excess of $3,500,000 under this
Section 1.5(e). Two Million Five Hundred Thousand Dollars ($2,500,000) of the
Closing Fee shall be deemed fully earned on July 8, 2016, notwithstanding its
receipt at a different time, and One Million Dollars ($1,000,000)




--------------------------------------------------------------------------------




of the Closing Fee shall be deemed fully earned on the Effective Date
notwithstanding its receipt at a different time.


1.6. Payments; Application of Payments. All payments (including prepayments) to
be made by Borrower under any Loan Document shall be made in immediately
available funds in U.S. Dollars, without setoff or counterclaim, before 12:00
p.m. California time on the date when due. Payments of principal and/or interest
received after 12:00 p.m. California time are considered received at the opening
of business on the next Business Day. When a payment is due on a day that is not
a Business Day, the payment shall be due the next Business Day, and additional
fees or interest, as applicable, shall continue to accrue until paid. The order
and method of application of funds with respect to principal, interest and fees
owed shall be made in the sole discretion of Collateral Agent, and Collateral
Agent shall promptly advise Administrative Agent in writing thereof.


1.7. Promissory Notes. Notwithstanding anything to the contrary contained in
this Agreement, Notes shall only be delivered to Collateral Agent on request. No
failure of Agents or any Lender to request or obtain a Note evidencing the
Credit Extensions to Borrower shall affect or in any manner impair the
obligations of Borrower to pay the Credit Extensions (and all related
Obligations) incurred by Borrower that would otherwise be evidenced thereby in
accordance with the requirements of this Agreement, and shall not in any way
affect the security or guaranties therefor provided pursuant to the Loan
Documents. At any time when Collateral Agent requests the delivery of a Note to
evidence any of the Credit Extensions, Borrower shall promptly execute and
deliver to Collateral Agent the requested Note in the appropriate amount or
amounts to evidence such Credit Extensions.


1.8.    Reserved.


1.9. Pro Rata Treatment. Except as otherwise provided in this Agreement,
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of Borrower in respect of any Obligations hereunder, Administrative
Agent shall distribute such payment to Lenders entitled thereto (other than any
Lender that has consented in writing to waive its pro rata share of any such
payment) on a pro rata basis among the Lenders in accordance with their
respective Pro Rata Percentage.


1.10. Ratable Sharing. Each Lender agrees that if it shall, through the exercise
of a right of banker’s lien, setoff or counterclaim against Borrower or any
other Loan Party, or pursuant to a secured claim under Section 506 of the
Bankruptcy Code or other security or interest arising from, or in lieu of, such
secured claim, received by such Lender under any applicable Bankruptcy Law, or
by any other means (but excluding any sale or participation of its Loan to a
Person other than Borrower or an Affiliate thereof, which shall be included),
obtain payment (voluntary or involuntary) in respect of any principal of or
interest on any Credit Extension as a result of which the unpaid principal
portion of its Credit Extensions shall be proportionately less than the unpaid
principal portion of the Credit Extensions of any other Lender, it shall (a)
notify Administrative Agent of such fact and (b) be deemed simultaneously to
have purchased from such other Lender at face value, and shall promptly pay to
such other Lender the purchase price for, a participation in the Credit
Extensions of such other Lender, so that the aggregate unpaid principal amount
of the Credit Extensions and participations held by each Lender shall be in the
same proportion to the aggregate unpaid principal amount of all Credit
Extensions then outstanding as the principal amount of its Credit Extensions
prior to such exercise of banker’s lien, setoff or counterclaim or other event
was to the principal amount of all Credit Extensions outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that if any such purchase or purchases or adjustments shall be made
pursuant to this Section 1.10 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. The Loan Parties expressly consent to the
foregoing arrangements and agree that any Lender holding a participation in the
Term Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim or other event with respect to any and all
moneys owing




--------------------------------------------------------------------------------




by the Loan Parties to such Lender by reason thereof as fully as if such Lender
had made a Term Loan directly to Borrower in the amount of such participation.


1.11.    Taxes.


(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of Agent) requires the deduction or
withholding of any Tax from any such payment by a Loan Party or Administrative
Agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(b) Borrower shall, or shall cause each of the Loan Parties to, timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of Administrative Agent timely reimburse it for the payment of, any Other
Taxes.


(c) The Loan Parties shall jointly and severally indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Borrower by Administrative Agent or a Lender shall be
conclusive absent manifest error.


(d) Each Lender shall severally indemnify Administrative Agent, within 10 days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that Administrative Agent has not already been
indemnified by any of the Loan Parties for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
13.1(f) relating to the maintenance of a Participant Register, and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to Lender from any
other source against any amount due to Administrative Agent under this paragraph
(d).


(e) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 1.11, Borrower shall, or shall
cause the Loan Party to, deliver to Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Administrative Agent.
(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under any Loan Document shall deliver
to Borrower and Administrative Agent, at the time or times prescribed by
applicable law, or as reasonably requested by Borrower or Administrative Agent
such properly completed and executed documentation prescribed by applicable law




--------------------------------------------------------------------------------




or as reasonably requested by Borrower or Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.


(ii) Without limiting the generality of the foregoing, any Lender shall, to the
extent it is legally entitled to do so, deliver to Borrower and Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the request of Borrower or Administrative
Agent), whichever of the following is applicable:


(A)    any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B)    any Foreign Lender shall deliver to Borrower and Administrative Agent on
or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement whichever of the following is applicable:


i. in in the case of a Foreign Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such Tax treaty and (y)
with respect to any other applicable
payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income”
article of such Tax treaty;


ii. executed originals of IRS Form W-8ECI;


iii. in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the IRC, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that (A) such Foreign
Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the IRC, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the IRC, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the IRC and
(B) the interest payments in question are not effectively connected with a
U.S. trade or business conducted by such Foreign Lender (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-
8BEN or W-8BEN-E; iv. to the extent a Foreign Lender is not the beneficial owner
(for example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), executed originals of IRS Form W-8IMY,
accompanied by an IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially




--------------------------------------------------------------------------------




in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership (and not a participating Lender) and one
or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner; or


v. executed originals of any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made.


iii. If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update such form or certification or promptly notify Borrower and Administrative
Agent in writing of its legal inability to do so.


g.    If Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 1.11 (including by the payment
of additional amounts pursuant to this Section 1.11), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of- pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph g (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph g, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph g the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid.






--------------------------------------------------------------------------------




h.    Nothing contained in this Section 1.11 shall require any Lender (or any
transferee or assignee) or Administrative Agent to make available any of its Tax
Returns or any other information that it reasonably deems to be confidential or
proprietary.


SECTION 2.    CONDITIONS OF CREDIT EXTENSIONS


2.1. Conditions Precedent to the Second Credit Extension. Each Lender’s
obligation to make the Credit Extension on the Effective Date is subject to the
condition precedent that Collateral Agent and Administrative Agent shall have
received, in form and substance satisfactory to Collateral Agent and
Administrative Agent, such documents, and evidence of completion of such other
matters, as Collateral Agent may reasonably deem necessary or appropriate,
including, without limitation:


(a) duly executed signatures to the Loan Documents, the Fee Letter and each
Warrant;


(b) duly executed certificate from Borrower and any Joining Party’s secretary
containing approved Borrowing Resolutions, current Certificate of Incorporation
(or equivalent document), Bylaws and a good standing certificate from the
jurisdiction of Borrower’s and any Joining Party’s formation as well as any
state where they maintain a business presence;


(c) any other documentation Collateral Agent or Administrative Agent reasonably
requests;
(d) a payoff letter for the Wells Fargo Indebtedness;


(e) all documentation and other information which Agents or Lenders reasonably
request with respect to the Borrower in order to comply with their ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT ACT, including an IRS Form W-9
or applicable tax forms; and


(f) payment of the remaining Commitment Fee and Lender Expenses.


2.2.    Conditions Precedent to all Credit Extensions. Each Lender’s obligations
to make each Credit Extension is also subject to the following conditions
precedent: (a) timely receipt of a completed Notice of Borrowing;
(b) the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the Notice of
Borrowing and on the Funding Date of each Credit Extension, provided, however,
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete as of such date, and no Event of Default
shall have occurred and be continuing or result from the Credit Extension. Each
Credit Extension is Borrower’s representation and warranty on that date that the
representations and warranties in this Agreement remain true, accurate, and
complete, provided, however, that those representations and warranties expressly
referring to a specific date shall be true, accurate and complete as of such
date; and


(c) in Collateral Agent’s reasonable discretion, there has not been any material
impairment in the Collateral, general affairs, management, results of operation,
financial condition or the prospect of repayment of the Obligations.


2.3. Covenant to Deliver. Borrower agrees to deliver to Lenders and the Agents
each item required to be delivered to Lender or the respective Agent under this
Agreement as a condition precedent to any Credit Extension. Borrower expressly
agrees that a Credit Extension made prior to the receipt by Lender or the Agents
of any such item shall not constitute a waiver by Lender or the Agents of
Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in the Lender’s sole
discretion, subject to the consent of the Agents.


2.4. Procedure for the Borrowing of Credit Extensions. Subject to the prior
satisfaction of all other applicable conditions to the making of a Credit
Extension set forth in this Agreement, each Credit




--------------------------------------------------------------------------------




Extension shall be made upon Borrower’s irrevocable written notice delivered to
Administrative Agent in the form of a completed Notice of Borrowing executed by
a Responsible Officer of Borrower or without instructions at the direction of
Collateral Agent or the Required Lenders if the Credit Extensions are necessary
to meet Obligations which have become due. Such Notice of Borrowing must be
received by Administrative Agent prior to 12:00 p.m. California time at least
three (3) Business Days prior to the requested Funding Date, provided that the
Notice of Borrowing for the Credit Extension to be made on the Effective Date
may be provided on the Effective Date. Administrative Agent shall promptly
notify each Lender of its Pro Rata Share of a Credit Extension and each Lender
shall deliver to the Administrative Agent, by wire transfer in immediately
available funds, no later than 12:00 pm California time on the Borrowing Date.
Upon written confirmation from Lenders that the terms and conditions set forth
in Section 2 have been satisfied and receipt of all Loan funds, Administrative
Agent shall transfer such funds to the Borrower by wire transfer in immediately
available funds to the account or accounts designated in writing to
Administrative Agent by the Borrower (either in the Notice of Borrowing or in a
separate flow of funds memorandum provided to Administrative Agent on or before
the Funding Date or Effective Date, as applicable). No Credit Extensions shall
be deemed made to Borrower, and no interest shall accrue on any such Credit
Extension, until the related funds have been deposited in the account specified
in the applicable Notice of Borrowing.


SECTION 3. CREATION OF SECURITY INTEREST


3.3.    Grant of Security Interest. Borrower hereby grants Collateral Agent, for
the benefit of Collateral Agent and Lenders, to secure the payment and
performance in full of all of the Obligations, a continuing security interest
in, and pledges to Collateral Agent, for the benefit of Collateral Agent and
Lenders, the Collateral, wherever located, whether now owned or hereafter
acquired or arising, and all proceeds and products thereof. If Collateral Agent
determines that the perfection of its security interest in any Collateral
requires the recordation or filing of documentation other than a Financing
Statement, Borrower shall promptly execute such additional documentation upon
presentation. If Collateral Agent determines that the perfection of its security
interest in any Collateral requires the possession or control of such
Collateral, Borrower shall, subject to the Intercreditor Agreement and Section
3.3, promptly deliver such Collateral to Collateral Agent or enter into a
control agreement satisfactory to the Collateral Agent to establish such
control.


3.4. Priority of Security Interest. Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (subject only
to Permitted Liens described in Subsections (a) through (m) of the definition of
Permitted Liens that may have superior priority to Collateral Agent’s Lien under
this Agreement). If Borrower shall acquire a Commercial Tort Claim in an amount
greater than Two Hundred Fifty Thousand Dollars ($250,000), Borrower shall
promptly notify Collateral Agent in a writing signed by Borrower of the general
details thereof and upon request grant to Collateral Agent in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Collateral Agent.


3.5. Termination. If the Obligations (other than inchoate indemnity obligations)
are satisfied in full and this Agreement is terminated, Collateral Agent’s Lien
on the Collateral shall automatically terminate and all rights therein shall
revert to each Loan Party and Collateral Agent shall, at such Loan Party’s sole
cost and expense, execute such documentation and take such further action as may
be reasonably necessary to evidence the termination contemplated by this Section
3.3. If at any time after such termination or Collateral Agent’s release of its
security interest granted herein any Collateral or other property Lender
receives in satisfaction of the Obligations is recovered, disgorged, set aside
or otherwise avoided, or is subject to recovery, disgorgement, being set aside
or avoided (whether through a formal court proceeding or otherwise) by or to
Borrower, a bankruptcy trustee, a receiver or similar representative, then this
Agreement and any other Loan Documents as Collateral Agent may elect shall be
deemed revived, reinstated and in full force and effect as if the original
termination did not occur, and Collateral Agent’s security interest and all
other rights in the




--------------------------------------------------------------------------------




Collateral shall be deemed in full force and effect until the full and final
repayment of all Obligations (other than inchoate indemnity obligations).


Notwithstanding anything herein to the contrary, upon the consummation of any
sale or other disposition by any Loan Party of any Collateral to a third party
that is not a Loan Party in a transaction permitted under this Agreement or any
other Loan Document, or upon the effectiveness in accordance with this Agreement
of any written consent to the release of the security interest in any
Collateral, the security interests in such Collateral shall be automatically
released (but shall attach to the proceeds or products thereof) without further
action by any party. In connection with any such release, the Collateral Agent
shall execute and deliver to any Loan Party, at such Loan Party’s expense and
without recourse to or warranty by the Collateral Agent, all documents that such
Loan Party shall reasonably request to evidence such release, including a UCC-3
to reflect such release.


3.6. Authorization to File Financing Statements. Borrower hereby authorizes
Collateral Agent to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Collateral Agent and
Lenders’ interest or rights hereunder, including a notice that any disposition
of the Collateral, by either Borrower or any other Person, shall be deemed to
violate Collateral Agent’s and Lenders’ rights under the Code.


3.7. Release of IP Lien. Upon the occurrence of the IP Release Trigger, (a) the
IP Security Agreement shall automatically terminate, and (b) Collateral Agent
shall use commercially reasonable efforts to file applicable releases with the
U.S. Patent and Trademark Office regarding Borrower's Intellectual Property, and
Borrower agrees to reimburse Collateral Agent for Collateral Agent's reasonable
costs and expenses (including attorneys' fees) related to such releases and
filings and that such costs and expenses shall be Lender Expenses.


SECTION 4. REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants as follows:


4.3.    Due Organization, Authorization; Power and Authority; Enforceability.


(a) Borrower is and each of its Subsidiaries are duly existing and in good
standing as a Registered Organization in their jurisdiction of formation and are
qualified and licensed to do business and are in good standing in any
jurisdiction in which the conduct of its business or its ownership of property
requires that it be qualified. In connection with this Agreement, Borrower and
each of its Subsidiaries has delivered to Collateral Agent a completed and
signed certificate entitled “Perfection Certificate” and collectively, the
“Perfection Certificates.” Borrower represents and warrants to Lenders and
Agents, as of the Effective Date, as of the date that each Compliance
Certificate is to be delivered and as of the date each Compliance Certificate is
delivered, that (i) Borrower and each Subsidiary’s exact legal name and address
is as indicated in Section 4.1(a) of the Perfection Certificates; (ii) Borrower
and each Subsidiary is an organization of the type and is organized in the
jurisdiction set forth in Section 4.1(a) of the Perfection Certificates; (iii)
Section 4.1(a) of Perfection Certificates accurately sets forth Borrower and
each Subsidiary’s organizational identification number or accurately states that
there is none; (iv) Section 4.1(a) of the Perfection Certificates accurately
sets forth the names (formal and informal), jurisdiction of formation,
organizational structure or type, and organizational number assigned by its
jurisdiction that Borrower and each Subsidiary used for the past five (5) years;
and (v) all other information set forth on the Perfection Certificates is
accurate and complete (it being understood that (A) if any information contained
in the Perfection Certificates changes after the Effective Date and if that
information relates to a Subsection of this Section 4 which specifically allows
for information in the Perfection Certificates to be updated after the Effective
Date, Borrower shall, or Borrower shall cause its applicable Subsidiary to,
update such information in Borrower’s next timely delivered Compliance
Certificate, and (B) that any such update shall be effective only to update
changes and not to correct errors). After the Effective Date, Borrower and its




--------------------------------------------------------------------------------




Subsidiaries may update any information under Section 4.1(a) of the Perfection
Certificates by delivery of a written notice to Collateral Agent.


(b) The execution, delivery and performance by Borrower and each other Loan
Party of the Loan Documents to which they are a party have been duly authorized,
and do not (i) conflict with Borrower’s or any Loan Party’s organizational
documents, (ii) contravene, conflict with, constitute a default under or violate
any material Requirement of Law, (iii) contravene, conflict or violate any
applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which Borrower or any of its Subsidiaries or any
of their property or assets may be bound or affected, (iv) require any action
by, filing, registration, or qualification with, or Governmental Approval from,
any Governmental Authority (except such Governmental Approvals which have
already been obtained and are in full force and effect) or (v) constitute an
event of default under any material agreement by which Borrower or any
Subsidiary is bound.


(c) This Agreement has been duly executed and delivered by Borrower and
constitutes, and each other Loan Document when executed and delivered by each
Loan Party party thereto will constitute, a legal, valid and binding obligation
of such Loan Party enforceable against such Loan Party in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


4.4.    Collateral.


(a) Except as disclosed in the Perfection Certificates, Borrower has good title
to, has rights in, and the power to Dispose of each item of the Collateral upon
which it purports to grant a Lien hereunder, free and clear of any and all Liens
except Permitted Liens. Borrower has no Pledged Accounts other than the Pledged
Accounts (i) described in Section 4.2(a) of the Perfection Certificates (which
may be amended to add or remove Pledged Accounts as provided by Section
4.1(a)(v)) delivered to Lenders and Collateral Agent in connection herewith, or
(ii) of which Borrower has given Lenders and Collateral Agent notice and taken
such actions as are necessary to give Collateral Agent a perfected security
interest therein (other than with respect to Excluded Accounts). Borrower’s
Accounts and those of its Subsidiaries are bona fide, existing obligations of
the Account Debtors.


(b) The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in Section 4.2(b) of the Perfection
Certificates, which may be amended to add or remove bailees as provided by
Section 4.1(a)(v), above or as permitted pursuant to Section
6.3. None of the components of the Collateral shall be maintained at locations
other than as provided in Section 4.2(b) and Schedule H of the Perfection
Certificates, which may be amended to add or remove bailees and real property
locations as provided by Section 4.1(a)(v), above or as permitted pursuant to
Section 6.3.


(c) To the extent that Inventory exists, all Borrower’s and its Subsidiaries’
Inventory is in all material respects of good and marketable quality, free from
defect (other than defects that do not prevent satisfaction of the standard
requirements for delivery and acceptance of such Inventory and except for
obsolete, damaged, defective or slow-moving items that have been written off or
written down to fair market value or for which adequate reserves have been
established).


(d) Section 4.2(d) of the Perfection Certificates lists all Intellectual
Property of Borrower and its Subsidiaries (other than over-the-counter software
and other non-customized mass market licenses that are commercially available to
the public), and may be updated to add or remove Intellectual Property as
provided by Section 4.1(a)(v), above. Borrower is the sole owner of the
Intellectual Property which it owns or purports to own except for (i)
non-exclusive licenses granted to its customers in the ordinary course of
business, (ii) over-the-counter software and other non-customized mass market
licenses that are commercially available to the public, and (iii) material
Intellectual Property licensed to Borrower or its




--------------------------------------------------------------------------------




Subsidiaries and noted on the Perfection Certificates. Except as specifically
noted in Section 4.2(d) of the Perfection Certificates, each Loan Party has the
full right and authority to Dispose of its Intellectual Property, and each of
its Subsidiaries has the full right and authority to Dispose of its Intellectual
Property. Except as specifically noted in Section 4.2(d) of the Perfection
Certificates, each Patent and Trademark which Borrower or any of its
Subsidiaries own or purport to own is valid and enforceable, and no part of such
Intellectual Property has been judged invalid or unenforceable, in whole or in
part. Neither Borrower nor any of its Subsidiaries is in breach of any agreement
related to their Intellectual Property, and no claim has been made in writing
that any part of such Intellectual Property violates the rights of any third
party.


(e) Except as noted in Section 4.2(e) of the Perfection Certificates, neither
Borrower nor any of its Subsidiaries are a party to, or bound by, any Restricted
License. Section 4.2(e) of the Perfection Certificates may be updated as
provided by Section 4.1(a)(v), above.


(f) Except as noted in Section 4.2(f) of the Perfection Certificates, Borrower’s
ownership interests in the entities listed in Section 4.2(f) of the Perfection
Certificates are uncertificated, and shall not be certificated unless Borrower
and each of the entities listed in Section 4.2(f) of the Perfection Certificates
comply with Section 6.12, below. Section 4.2(f) of the Perfection Certificates
may be updated as provided by Section 4.1(a)(v), above.


4.5. Accounts. Upon the occurrence of an Event of Default that is continuing,
Collateral Agent may notify any Account Debtor owing Borrower money of
Collateral Agent’s security interest in such funds and verify the amount of such
Account. Borrower has no knowledge of any actual or imminent Insolvency
Proceeding of any Account Debtor.


4.6. Litigation; Governmental Action. Except as set forth in Section 4.4 of the
Perfection Certificates (which may be updated as provided by Section 4.1(a)(v),
above, to include claims asserted by Borrower), there are no actions or
proceedings pending or, to the knowledge of the Responsible Officers, threatened
in writing by or against Borrower or any of its Subsidiaries involving (i) more
than, individually or in the aggregate, Five Hundred Thousand Dollars
($500,000), or (ii) fines, penalties or other sanctions by any Governmental
Authority. Except as set forth in Section 4.4 of the Perfection Certificates
(which may be updated as provided by Section 4.1(a)(v), above), there are no
actions or proceedings pending by Borrower or any of its Subsidiaries involving
more than, individually or in the aggregate, Five Hundred Thousand Dollars
($500,000). Except as set forth in Section 4.4 of the Perfection Certificates,
there is no action or proceeding pending by or against Borrower or any of its
Subsidiaries where Borrower or any Subsidiary has incurred in excess of Five
Hundred Thousand Dollars ($500,000) in legal expenses, including without
limitation, attorneys’ fees, for which Borrower has not been reimbursed by third
party insurance (i.e., not self-insurance) within 60 days of Borrower’s written
request for reimbursement.


4.7. Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Lenders and
Collateral Agent fairly present in all material respects Borrower’s consolidated
financial condition and Borrower’s consolidated results of operations (other
than, in the case of unaudited financial statements, the absence of footnotes
and normal year-end adjustments) for the periods presented. There has not been
any material deterioration in Borrower’s consolidated financial condition since
the date of the most recent financial statements submitted to Lenders and
Collateral Agent. Except as set forth in Section 4.12 of the Perfection
Certificates (as may be updated as provided by Section 4.1(a)(v), above), there
are no loans to Borrower’s or any of its Subsidiaries’ employees or directors,
and there are no loans from such employees and directors to Borrower or any of
its Subsidiaries other than unreimbursed expenses occurring in the ordinary
course of business.


4.8. Material Adverse Change; Solvency. No Material Adverse Change has occurred
since the date of the most recent financial statements submitted to Lenders
and/or Collateral Agent (whether as required by this Agreement or otherwise
provided). Borrower is, and Borrower and its Subsidiaries, on a consolidated
basis, are, Solvent.






--------------------------------------------------------------------------------




4.9. Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005. Borrower has not violated any
laws, ordinances or rules, the violation of which could reasonably be expected
to result in liability in excess of Five Hundred Thousand Dollars ($500,000).
None of Borrower’s or any of its Subsidiaries’ properties or assets has been
used by Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by
previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than in material compliance with applicable laws.
Borrower and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Government Authorities that are necessary to continue their respective
businesses as currently conducted.


4.10.    Investments. Borrower and its Subsidiaries do not own any Equity
Interests except for Permitted Investments.


4.11.    Tax Returns and Payments; Pension Contributions.


(a) Borrower and its Subsidiaries have timely filed all required Tax Returns and
reports, and have timely paid (after giving effect to any duly filed extension)
all foreign, federal, state and local Taxes due and payable and all assessments,
deposits and contributions owed, in each case where such liability is in excess
of $25,000. Borrower may, and may allow its Subsidiaries to, defer payment of
any contested Taxes, provided that Borrower or its Subsidiaries, as applicable,
(a) in good faith contests its obligation to pay the Taxes by appropriate
proceedings promptly and diligently instituted and conducted, (b) notifies
Collateral Agent in writing of the commencement of, and any material development
in, the proceedings, (c) posts bonds or takes any other steps required to
prevent the governmental authority levying such contested Taxes from obtaining a
Lien upon any of the Collateral that is other than a “Permitted Lien”. Borrower
is unaware of any claims or adjustments proposed for any of Borrower's or its
Subsidiaries’ prior tax years which could result in additional Taxes in excess
of $25,000 becoming due and payable. Borrower and its Subsidiaries have paid all
amounts necessary, if any, to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and neither Borrower
nor any of its Subsidiaries have not withdrawn from participation in, and have
not permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any liability of Borrower or any of its Subsidiaries,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.


(b) Neither Borrower nor any of its Subsidiaries ever has been, is, or, upon the
consummation of the transactions contemplated hereby, by any other Loan Document
or any related agreements, will be (i) a “passive foreign investment company”
within the meaning of Section 1297 of the IRC or (ii) a “controlled foreign
corporation” within the meaning of Section 957(a) of the IRC.
4.12. Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
(i) to refinance existing Indebtedness, (ii) as working capital and other
corporate uses, and (iii) to fund its general business requirements and not for
personal, family, household or agricultural purposes.


4.13. Full Disclosure. No written representation, warranty or other statement of
Borrower or any of its Subsidiaries in any certificate or written statement
given to Lenders and Agents, or any of them, when taken as a whole, as of the
date such representation, warranty, or other statement was made, taken together
with all such written certificates and written statements given to Lenders and
Agents, or any of them, contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained in the
certificates or statements not misleading (it being recognized by Lenders and
Agents that projections and forecasts provided by Borrower or its Subsidiaries
in good faith and based upon reasonable




--------------------------------------------------------------------------------




assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results). All projections and forecasts Borrower or any Subsidiary
provides to Lenders and Agents, or any of them, shall be provided in good faith
and based on the most current information available to Borrower or such
Subsidiary at the time of the delivery thereof to Lenders and Agents, or any of
them.


4.14. Capitalization and Organization. As of the Effective Date, the
capitalization of Borrower’s Subsidiaries is as set forth in Section 4.12(a) of
the Perfection Certificate. Borrower’s organization structure is as set forth in
Section 4.12(b) of the Perfection Certificate, which may be amended as provided
by Section 4.1(a)(v).


4.15. Sanctioned Persons. None of Borrower or any of its Subsidiaries, and to
Borrower’s knowledge, any of their directors, officers, agents, employees or
Affiliate is currently subject to any U.S. sanctions administered by the Office
of Foreign Assets Control of the U.S. Treasury Department (“OFAC”). Borrower
will not directly or indirectly use the proceeds of any Credit Extension or
otherwise make available such proceeds to any Person, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.


4.16.    Foreign Assets Control Regulations, Etc.


(a) Neither the borrowing of any Credit Extension by Borrower hereunder nor its
use thereof will violate (i) the United States Trading with the Enemy Act, as
amended, (ii) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, (iii) Executive Order No.
13,224,
66 Fed Reg 49,079 (2001), issued by the President of the United States
(Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit or Support Terrorism) (the “Terrorism Order”), (iv)
USA PATRIOT ACT, or (v) USA FREEDOM ACT. No part of the Credit Extensions will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.


(b) No Loan Party (i) is or will become a “blocked person” as described in
Section 1.01 of the Terrorism Order or (ii) engages or will engage in any
dealings or transactions, or is otherwise associated, with any such blocked
person.


(c) Each of the Loan Parties and its Affiliates are in compliance, in all
material respects, with the USA PATRIOT ACT and the USA FREEDOM ACT.


4.17. Definition of “knowledge.” For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of the
Responsible Officers.


SECTION 5.
AFFIRMATIVE COVENANTS



Until all Obligations (other than inchoate indemnity obligations) have been
satisfied in full and Lenders are under no further obligation to make Credit
Extensions hereunder, Borrower shall comply with each of the covenants in this
Section 5:


5.3. Government Compliance. Borrower shall maintain its and all its
Subsidiaries’ legal existence and good standing in their respective
jurisdictions of formation and maintain qualification in each jurisdiction which
requires such qualification to be maintained, except that Borrower’s
Subsidiaries may be dissolved, liquidated or merged with another Person to the
extent permitted by Section




--------------------------------------------------------------------------------




6.4. Borrower shall comply, and have each Subsidiary comply, with all laws,
ordinances and regulations to which it is subject.


5.4. Financial Statements, Reports, Certificates. Borrower shall deliver the
following items to Collateral Agent:


(a) Monthly Financial Statements. As soon as available, but no later than thirty
(30) days after the last day of each month (other than (x) in the case of a
month that is the end of one of Borrower’s fiscal quarters, which shall be no
later than forty-five (45) days after the last day of such month, and (y) in the
case of a month that is the end of one of Borrower’s fiscal years, which shall
be no later than sixty (60) days after the last day of such month), a company
prepared consolidated balance sheet and income statement covering Borrower’s
consolidated operations for such month setting forth in each case in comparative
form to the figures for the previous fiscal year, certified by a Responsible
Officer and in a form acceptable to Collateral Agent (the “Monthly Financial
Statements”);


(b) Quarterly Financial Statements. As soon as available, but no later than
forty-five (45) days after the last day of each quarter, a company prepared
consolidated balance sheet, income statement and related statements of
operations, stockholders’ equity and cash flows covering Borrower’s consolidated
operations for such quarter setting forth in each case in comparative form the
figures for the previous fiscal year, certified by a Responsible Officer and in
a form reasonably acceptable to Collateral Agent (it being understood that
financial statements satisfying the requirements of Form 10-Q are acceptable to
Collateral Agent), with a statement of reconciliation to GAAP (the “Quarterly
Financial Statements”);
(c) Annual Audited Financial Statements. As soon as available, but no later than
ninety (90) days after the last day of Borrower’s fiscal year, audited
consolidated balance sheet, income statement and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm reasonably
acceptable to Collateral Agent (it being agreed that Deloitte & Touche LLP and
any other public accounting firm of national standing is acceptable to
Collateral Agent) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of Borrower and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, together with a customary
“management discussion and analysis” section (“Annual Audited Financial
Statements”);


(d) Compliance Certificate. Concurrently with the delivery of the financial
statements required under Section 5.2(a), a duly completed Compliance
Certificate signed by a Responsible Officer, certifying that as of the end of
such month, Borrower was in full compliance with all of the terms and conditions
of this Agreement, and setting forth such other information as Collateral Agent
shall reasonably request;


(e) Operating Budget. As soon as available, but no later than sixty (60) days
after the
last day of Borrower’s fiscal year, a Board-approved operating budget for
Borrower and its Subsidiaries (which shall include projected Revenue and net
cash flows) prepared and adopted in good faith as to the then current calendar
year (the “Budget”).


(f) Legal Action Notice. A prompt report (but in any event within five (5)
Business Days after the service of process with respect thereto on Borrower or
any of its Subsidiaries) of any legal actions pending or threatened in writing
against Borrower or any of its Subsidiaries that could reasonably be expected to
result in (i) damages or costs to Borrower or any of its Subsidiaries of,
individually or in the aggregate, Five Hundred Thousand Dollars ($500,000) or
more, (ii) fines, penalties or other sanctions by any Governmental Authority, or
(iii) claims for injunctive or equitable relief;


(g) Intellectual Property Notice. On each Compliance Certificate required to be
delivered under Section 5.2(d) concurrently with the financial statements
required to be delivered under Section 5.2




--------------------------------------------------------------------------------




(a) for the months of March, June, September and December, written notice of (i)
any material change in the composition of Borrower’s or any of its Subsidiaries’
Intellectual Property, (ii) the registration of any copyright or trademark, or
the filing of any patent, including any subsequent ownership right of Borrower
or any of its Subsidiaries’ in or to any registered copyright, patent or
trademark not shown in the Perfection Certificates, and (iii) Borrower’s
knowledge of an event that could reasonably be expected to materially and
adversely affect the value of its or any of its Subsidiaries’ Intellectual
Property; and


(h) Other Information. Borrower’s budgets, sales projections, operating plan and
other
information within thirty (30) days following Agent’s written reasonable request
therefor.


Notwithstanding the foregoing, documents required to be delivered pursuant to
clauses (b) or (c) of this Section 5.2 shall be deemed to have been furnished to
Collateral Agent on the date on which the Borrower files such documents with the
SEC and such documents are publicly available on the SEC’s EDGAR filing system
or any successor thereto provided that Borrower emails Collateral Agent notice
of the filing which notice contains a link to the applicable document(s).


5.5.    Notification of Noncompliance.


(a) Borrower shall notify Collateral Agent and Administrative Agent in writing
within five (5) Business Days of having knowledge (i) that it is not in
compliance with any of its obligations under any of the Loan Documents, or (ii)
of the occurrence of any Event of Default.


(b) If any information contained in the Perfection Certificates changes after
the Effective Date and if that information relates to a subsection of Section 4
which specifically allows for information in the Perfection Certificates to be
updated after the Effective Date, Borrower shall update such information in
Borrower’s next due Compliance Certificate, provided however, that updates
related to Section 4.2(d) shall only be required to be delivered concurrently
with the financial statements required to be delivered under Section 5.1(a) for
the months of March, June, September and December.


(c) If any subsection of Section 4 is no longer true, accurate and complete and
such subsection does not specifically authorize Borrower to update such
subsection, Borrower shall indicate how such subsection is no longer true,
accurate and complete in Borrower’s next due Compliance Certificate, provided
however, that updates related to Section 4.2(d) shall only be required to be
delivered concurrently with the financial statements required to be delivered
under Section 5.1(a) for the months of March, June, September and December.


5.6. Taxes; Pensions. Timely file, and cause each of its Subsidiaries to timely
file, all required Tax Returns and reports and timely pay, and cause each of its
Subsidiaries to timely pay, all foreign, federal, state and all other Taxes,
assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, in each case where such liability is in excess of $25,000, except
for deferred payment of any Taxes contested pursuant to the terms of Section 4.9
hereof, and shall deliver to Collateral Agent, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.


5.7. Management Rights; Access to Collateral; Books and Records. Borrower’s
officers, and key employees shall meet with Lenders or Collateral Agent and
their representatives from time to time and upon reasonable notice and during
normal business hours for the purpose of consulting with, rendering
recommendations to the management of Borrower and its Subsidiaries or obtaining
information regarding their operations, activities and prospects and expressing
its views thereon. Borrower shall consider in good faith the recommendations of
Lender and Collateral Agent in connection with the matters on which it is
consulted as described above, recognizing that the ultimate discretion with
respect to all such matters shall be retained by Borrower, Subsidiary and their
management. At reasonable times, on seven (7) Business Days’ notice (provided no
notice is required if an Event of Default has occurred and is continuing),
Collateral Agent or its agents, shall have the right to inspect the Collateral,
to audit and copy Borrower’s Books, and to conduct field audits of Borrower and
any Subsidiary. Such inspections and audits shall be conducted




--------------------------------------------------------------------------------




no more often than twice every twelve (12) months unless an Event of Default has
occurred and is continuing, provided that an initial field audit may be
conducted within the first forty-five (45) days following the Effective date
without constituting one of the two annual audits. The foregoing inspections and
audits shall be at Borrower’s expense.


5.8. Insurance. Borrower shall keep its business and the Collateral insured for
risks and in amounts standard for companies in Borrower’s industry and location
and as Collateral Agent may reasonably request. Insurance policies shall be in a
form, with companies, and in amounts that are reasonably satisfactory to
Collateral Agent. All property policies shall have a lender’s loss payable
endorsement showing Collateral Agent as lender loss payee and waive subrogation
against Collateral Agent and shall provide that the insurer must give Collateral
Agent at least thirty (30) days’ notice before canceling, amending, or declining
to renew its policy. All liability policies shall show, or have endorsements
showing, Collateral Agent as an additional insured with a waiver of subrogation
rights, and all such policies (or the loss payable and additional insured
endorsements) shall provide that the insurer shall give Collateral Agent at
least thirty (30) days’ notice before canceling, amending, or declining to renew
its policy. At Collateral Agent’s request, Borrower shall deliver certified
copies of policies and evidence of all premium payments. Proceeds payable under
any policy shall, at Collateral Agent’s option, be payable to Administrative
Agent on account of the Obligations. If Borrower fails to obtain insurance as
required under this Section 5.6 or to pay any amount or furnish any required
proof of payment to third persons, Administrative Agent may make all or part of
such payment or obtain such insurance policies required in this Section 5.6, and
either Administrative Agent or Collateral Agent may take any action under the
policies as it deems prudent. Borrower shall have until ten (10) Business Days
after the Effective Date to provide the endorsements required in this Section
5.6.


5.9. Pledged Accounts. Borrower’s and each Subsidiary’s Pledged Accounts (other
than Excluded Accounts) shall at all times be subject to a Control Agreement in
form and substance acceptable to Collateral Agent, provided however, that
Borrower’s Pledged Account maintained at Bridge Bank, National Association and
at Western Alliance Bank shall not be required to be subject to a Control
Agreement as long as the aggregate balance in all such accounts does not exceed
$100,000 for more than three (3) Business Days, it being agreed that once a
Control Agreement is in place on any of those Pledged Accounts, there will be no
limit on the balance in any Pledged Account subject to a Control Agreement.


5.10.    Protection and Registration of Intellectual Property Rights.


(a) Borrower shall: (i) as determined in Borrower’s reasonable business judgment
to be necessary in the operation of its business, protect, defend and maintain
the validity and enforceability of Borrower’s Intellectual Property that is
material to its business or the business of any of its Subsidiaries; (ii)
promptly advise Collateral Agent in writing of infringements of Borrower’s
Intellectual Property of which Borrower has knowledge; and (iii) not allow any
Intellectual Property material to Borrower’s business, in Borrower’s reasonable
business judgment, to be abandoned, forfeited or dedicated to the public, except
as permitted by this Agreement.


(b) Borrower shall cause each of its Subsidiaries to: (i) as determined in such
Subsidiary’s reasonable business judgment to be necessary in the operation of
its business, protect, defend and maintain the validity and enforceability of
such Subsidiary’s Intellectual Property that is necessary in or material to its
business or the business of Borrower; (ii) promptly advise Collateral Agent in
writing of infringements of such Subsidiary’s Intellectual Property of which
Borrower and such Subsidiary have knowledge; and (iii) not allow any
Intellectual Property material to such Subsidiary’s business, is such
Subsidiary’s reasonable business judgment, to be abandoned, forfeited or
dedicated to the public, except as permitted by this Agreement.


(c) If Borrower or any of its Subsidiaries (i) obtain any Patent, registered
Trademark, registered Copyright, registered mask work, or any pending
application for any of the foregoing, whether as owner, licensee or otherwise,
or (ii) apply for any Patent or the registration of any Trademark, then Borrower
shall provide written notice thereof to Collateral Agent in accordance with
Section 5.2(g).




--------------------------------------------------------------------------------






(d) Borrower shall provide written notice to Collateral Agent on the Compliance
Certificate next delivered after entering or becoming bound by any Restricted
License (other than over- the-counter software and other non-customized mass
market licenses that are commercially available to the public). Borrower shall
take such steps as Collateral Agent reasonably requests to obtain the consent
of, or waiver by, any person whose consent or waiver is necessary for (i) any
Restricted License (other than any Restricted License which is an Intellectual
Property License) to be deemed “Collateral” and for Collateral Agent to have a
security interest in it that might otherwise be restricted or prohibited by law
or by the terms of any such Restricted License, whether now existing or entered
into in the future, and (ii) Collateral Agent to have the ability in the event
of a liquidation of any Collateral to dispose of such Collateral in accordance
with Lenders’ and Collateral Agent’s rights and remedies under this Agreement
and the other Loan Documents.


5.11. Further Assurances. Borrower shall execute any further instruments and
take further action as Collateral Agent reasonably requests to perfect or
continue Collateral Agent’s Lien in the Collateral or to effect the purposes of
this Agreement.


5.12. Creation/Acquisition of Subsidiaries. Borrower shall, at the time that any
Loan Party forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Effective Date, within fifteen (15) days of such
formation or acquisition (a) cause such new Subsidiary (except for any Foreign
Subsidiary or Excluded Domestic Subsidiary (or any of their respective
Subsidiaries)) to become a Joining Party under the Loan Documents and grant a
continuing pledge and security interest in and to all the assets of such
Subsidiary, as well as provide the appropriate financing statements, all in form
and substance reasonably satisfactory to Collateral Agent (including being
sufficient to grant Collateral Agent a first priority Lien (subject to Permitted
Liens) in and to the assets of such newly formed or acquired Subsidiary), and
(b) provide appropriate certificates and powers or financing statements,
pledging all of the direct or beneficial ownership interest in such new
Subsidiary in form and substance reasonably satisfactory to Collateral Agent,
provided that only 65% of the total outstanding voting Equity Interests of any
first tier Foreign Subsidiary or Excluded Domestic Subsidiary (and none of the
Equity Interests of any Subsidiary of such Foreign Subsidiary or Excluded
Domestic Subsidiary) shall be required to be pledged, and (c) notify the
Administrative Agent in writing of such new Subsidiary and provide the
Administrative Agent with all documentation and other information which
Administrative Agent may reasonably request with respect to any new Subsidiary
that becomes a Joining Party in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT ACT, including an IRS Form W-9 or
applicable tax forms. Borrower shall also procure the issuer’s agreement to
follow Collateral Agent’s instructions regarding any Disposition of such
securities, such agreement to be in form and substance satisfactory to
Collateral Agent.


5.13.    Financial Covenants.


(a) At all times from the Effective Date to, and including March 31, 2018,
Unrestricted Cash of the Loan Parties in Pledged Accounts subject to a Control
Agreement must be at least Ten Million Dollars ($10,000,000).


(b) At all times from the Effective Date to, and including March 31, 2018, the
amount of Consolidated Unrestricted Cash plus the value of Consolidated
Receivables plus the value of Consolidated Inventory, when divided by aggregate
amount of outstanding Credit Extensions, must equal or exceed 1.5, measured as
of the last day of each calendar quarter, with such measurement and supporting
data acceptable to Collateral Agent to be provided by Borrower to Collateral
Agent within thirty (30) days of the end of such quarter.


(c) From April 1, 2018 and thereafter, the amount of Consolidated Unrestricted
Cash plus the value of Consolidated Receivables plus the value of Consolidated
Inventory, when divided by aggregate amount of outstanding Credit Extensions,
must equal or exceed 1.75, measured as of the last day of each




--------------------------------------------------------------------------------




calendar quarter, with such measurement and supporting data acceptable to
Collateral Agent to be provided by Borrower to Collateral Agent within thirty
(30) days of the end of such quarter.


SECTION 6.    NEGATIVE COVENANTS


Until all Obligations (other than inchoate indemnity obligations) have been
satisfied in full and Lenders are under no further obligation to make Credit
Extensions hereunder, Borrower shall comply with each of the covenants in this
Section 6:


6.3. Dispositions; Negative Pledge. Borrower shall not Dispose, or permit any of
its Subsidiaries to Dispose, of all or any part of its business or property,
except for Dispositions (a) of Inventory in the ordinary course of business; (b)
of worn-out, damaged or obsolete Equipment in the ordinary course of business
for fair market value and leases or subleases of real property not useful in the
conduct of the business of Borrower and its Subsidiaries; (c) in connection with
Permitted Liens and Permitted Investments; (d) consisting of the Flextronics
License Agreement (if it exists) and of non- exclusive licenses for the use of
the property (including Intellectual Property) of Borrower or its Subsidiaries
in the ordinary course of business; (e) the use or transfer of money or Cash
Equivalents in a manner that is not prohibited by the terms of the Agreement or
the other Loan Documents; (f) without recourse of accounts receivable arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof; (g) resulting in (i) the lapse of registered Patents,
Trademarks and Copyrights property of Borrower and its Subsidiaries to the
extent not economically desirable in the conduct of their business or (ii) the
abandonment of Patents, Trademarks, Copyrights, or other Intellectual Property
rights in the ordinary course of business so long as (in each case under clauses
(i) and (ii)), (A) with respect to Copyrights, such Copyrights are not material
revenue generating Copyrights, and (B) such lapse is not materially adverse to
the interests of the Lenders; (h) the making of Restricted Payments that are
expressly permitted to be made pursuant to the Agreement; (i) of assets (i) from
Borrower or any of its Subsidiaries to a Loan Party, and (ii) from any
Subsidiary of Borrower that is not a Loan Party to any other Subsidiary of
Borrower; (j) dispositions of assets constituting Equipment sold to Flextronics
so long as: (i) it is maintained at one of Flextronics’ facilities located in
Mexico or the People’s Republic of China, (ii) such Equipment is re-acquired by
Borrower within 30 days after its arrival at the relevant facility, (iii) at the
time of any such disposition of such Equipment and immediately after giving
effect to the same, Borrower shall be in compliance with the covenants set forth
in Section 5.11, and (iv) the amount of Equipment sold to and not yet
repurchased from Flextronics shall not exceed $1,000,000; and (k) of property
(other than Accounts, Inventory, Equity Interests of Subsidiaries of Borrower)
not otherwise permitted in clauses (a) through (i) so long as made at fair
market value and the aggregate fair market value of all assets disposed of in a
fiscal year (including the proposed disposition) would not exceed Five Hundred
Thousand Dollars ($500,000) in the aggregate. Other than Permitted Liens,
Borrower shall not, nor shall Borrower permit any Subsidiary to, grant a
security interest in, otherwise pledge or allow any Lien on any assets other
than in favor of Collateral Agent. Notwithstanding the foregoing, without
Collateral Agent’s prior written consent, Borrower shall not pledge or allow any
Liens on its Intellectual Property or the Intellectual Property of any
Subsidiary other than Permitted Liens.


6.4. Changes in Business and Ownership. Borrower shall not (a) engage in or
permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related thereto; provided, that the foregoing shall not prevent
Borrower and its Subsidiaries from discontinuing any line of business if in the
reasonable business and commercial judgment of the officers of Borrower, it is
no longer desirable to be engaged in such business, and if such discontinuation
does not adversely affect the Lenders in any material respect; (b) liquidate or
dissolve (other than the liquidation or dissolution of Subsidiaries that (x) are
not Loan Parties or (y) whose assets are transferred to Borrower or another Loan
Party at the time of such liquidation or dissolution); or (c) enter into any
transaction or series of related transactions in which the stockholders of
Borrower who were not stockholders immediately prior to the first such
transaction own more than fifty percent (50%) of the voting Equity Interests of
Borrower immediately after giving effect to such transaction or related series
of such transactions.




--------------------------------------------------------------------------------






6.5. Business and Collateral Locations. Borrower shall not, or permit any
Subsidiary to, without at least ten (10) days prior written notice to Collateral
Agent: (a) change its jurisdiction of organization, (b) change its
organizational structure or type, (c) change its legal name, or (d) change any
organizational number (if any) assigned by its jurisdiction of organization.
Borrower shall not, or permit any Loan Party to keep its and their Inventory, to
the extent located within the United States, at any location other than the
Flextronics Facility and the locations identified in the Perfection
Certificates, in each case subject to a bailee agreement in form and substance
satisfactory to Collateral Agent; provided, that (A) Borrower and the other Loan
Parties may keep up to $5,000,000 of Inventory in the aggregate at any time at
other locations located within the United States; provided that no more than
$50,000 of such Inventory in the aggregate may be kept at any individual
location; (B) up to $3,000,000 of Inventory may be transferred by Borrower to an
international Flextronics location or to an Expeditors International Pty Ltd.
location for the sale of such Inventory by a Subsidiary of Borrower organized
outside of the United States in the ordinary course of business; and (C)
Borrower may maintain (1) (x) test equipment, (y) up to
$3,000,000 at any one time of raw materials and (z) other Equipment, in each
case in transit from Borrower’s suppliers to the Flextronics Facility and (2)
test equipment and other Equipment disposed of in accordance with Section 6.1(j)
at any Flextronics facility in Mexico or the People’s Republic of China.


6.6. Mergers or Acquisitions. Without the prior written consent of Collateral
Agent, Borrower shall not merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
Equity Interests or property of another Person. Notwithstanding the foregoing, a
Subsidiary may merge or consolidate into Borrower or another Subsidiary,
provided that in the case of a merger or consolidation involving a Loan Party,
the surviving Person shall be a Loan Party.


6.7.    Indebtedness. Borrower shall not create, incur, assume, or be liable for
any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.


6.8. Encumbrance. Except for Permitted Liens, Borrower shall not create, incur,
allow, or suffer any Lien on any of its property, or assign or convey any right
to receive income, including the sale of any Accounts, or permit any of its
Subsidiaries to do so. Except for Permitted Liens, Borrower shall not permit any
Collateral not to be subject to the first priority security interest granted
herein.


6.9.    Distributions; Investments. Borrower shall not, nor shall it permit any
Subsidiary to (a) directly or indirectly make any Investment other than
Permitted Investments; or (b) pay any dividends or make any distribution or
payment on or in respect of its Equity Interests, or redeem, retire or
repurchase any Equity Interests (or any securities or instruments convertible
into or exercisable for, or other rights to acquire, directly or indirectly,
Equity Interests) (each a “Restricted Payment”) from the holders thereof,
provided however, that (i) Borrower may convert any of its convertible
securities into other securities pursuant to the terms of such convertible
securities or otherwise in exchange thereof, (ii) Borrower and any of its
Subsidiaries may make payment of cash not to exceed an aggregate of Fifty
Thousand Dollars ($50,000) in lieu of the issuance of fractional shares upon (x)
exercise of options or warrants, or (y) the conversion or exchange of such
Person’s Equity Interests; (iii) each Loan Party may pay dividends solely in
Equity Interests of such Loan Party; (iv) Borrower may repurchase the Equity
Interests of Borrower of employees, former employees, officers, former officers,
directors, former directors, or consultants of Borrower or any Subsidiary (or
any spouses, ex-spouses, or estates of any of the foregoing) at the original
sales price pursuant to Board-approved repurchase agreements, in an aggregate
amount for all such repurchases, plus the amount of Indebtedness outstanding
under clause (o) of the definition of Permitted Indebtedness, not to exceed Two
Hundred Fifty Thousand Dollars ($250,000), so long as no Default or Event of
Default has occurred and is continuing at the time of any such repurchase and
would not exist immediately after giving effect to any such repurchase; (v)
Borrower may make distributions to former employees, officers, or directors of
Borrower (or any spouses, ex-spouses, or estates of any of the foregoing),
solely in the form of forgiveness of Indebtedness of such Persons owing to
Borrower on account




--------------------------------------------------------------------------------




of repurchases of the Equity Interests of Borrower held by such Persons;
provided, that such Indebtedness was incurred by such Persons solely to acquire
Equity Interests of Borrower; (vi) (A) each Subsidiary may make Restricted
Payments to any Loan Party; and (B) any non-wholly owned Subsidiary may make a
Restricted Payment ratably to all Persons that own an Equity Interest in such
non-wholly owned Subsidiary; and (vii) so long as it constitutes a non-cash
transaction, Borrower may make repurchases of Equity Interests deemed to occur
(i) upon the exercise of stock options to the extent such Equity Interests
represent a portion of the exercise price of those stock options, and (ii) upon
the withholding of a portion of the Equity Interests granted or awarded to an
employees, former employees, officers, former officers, directors, former
directors, or consultants of Borrower (or any spouse, ex- spouse, or estate of
any of the foregoing) payable by such Person upon such grant or award (or
vesting thereof).


6.10. Transactions with Affiliates. Borrower shall not, nor shall it permit any
Subsidiary to directly or indirectly enter into or permit to exist any material
transaction with any Affiliate of Borrower, except for (a) transactions that are
in the ordinary course of Borrower’s business, upon fair and reasonable terms
that are no less favorable to Borrower than would be obtained in an arm’s length
transaction with a non-affiliated Person, (b) transactions permitted pursuant to
the terms of Section 6.4 hereof, (c) transactions permitted by Section 6.7(a),
Section 6.9 and Permitted Intercompany Advances; (d) equity financings permitted
pursuant to the terms of Section 6.2 hereof; (e) unsecured debt financings from
Borrower's investors so long as all such Indebtedness is Subordinated Debt; (f)
so long as it has been approved by Borrower’s or its applicable Subsidiary’s
board of directors (or comparable governing body) in accordance with applicable
law and in the ordinary course of business, any indemnity provided for the
benefit of directors (or comparable managers) of Borrower or its applicable
Subsidiary; (g) employment agreements, employee benefit plans, officer or
director indemnification agreements or any similar arrangements entered into by
any Loan Party or any of its Subsidiaries in the ordinary course of business;
and (h) the payment for Goods by Borrower to any Subsidiary (direct or indirect)
in the ordinary course of business.


6.11. Subordinated Debt. Borrower shall not, nor shall it permit any Subsidiary
to (a) make or permit any payment on any Subordinated Debt, except under the
terms of the subordination, intercreditor, or other similar agreement to which
such Subordinated Debt is subject, or (b) amend any provision in any document
relating to the Subordinated Debt which would increase the amount thereof or
adversely affect the subordination thereof to Obligations owed to Lenders
without Collateral Agent’s prior written consent.
6.12. Compliance. Borrower shall not, nor shall it permit any Subsidiary to
become an “investment company” or a company controlled by an “investment
company”, under the Investment Company Act of 1940, as amended, or undertake as
one of its important activities extending credit to purchase or carry “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Credit Extension for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a “Reportable
Event” or “Prohibited Transaction,” as defined in ERISA, to occur; fail to
comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a Material
Adverse Effect, or permit any of its Subsidiaries to do so; withdraw or permit
any Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.


6.13. Publicity. Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly publish, disclose or otherwise use in any public
disclosure, advertising material, promotional material, press release or
interview, any reference to the name, logo or any trademark of Collateral Agent
or any Lender or any of their Affiliates or any reference to this Agreement or
the financing evidenced hereby, in any case except as required by applicable
law, subpoena or judicial or similar order, in which case Borrower shall
endeavor to give Collateral Agent prior written notice of such publication or
other disclosure. Each Lender and Borrower hereby authorizes each Lender to
publish the name of such Lender and Borrower, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those




--------------------------------------------------------------------------------




arrangements, the amount of credit extended under each facility, the title and
role of each party to this Agreement, and the total amount of the financing
evidenced hereby in any “tombstone”, comparable advertisement or press release
which such Lender elects to submit for publication. In addition, each Lender and
Borrower agrees that each Lender may provide lending industry trade
organizations with information necessary and customary for inclusion in league
table measurements after the Effective Date.


6.14. Uncertificated Securities. Borrower shall not allow any Collateral
consisting of uncertificated securities to be certificated without the prompt
execution of a Pledge Agreement satisfactory to Collateral Agent which is signed
by Borrower and the issuer of the securities.


6.15. Additional Restrictions. Without Collateral Agent’s prior written consent,
after the Effective Date, Borrower shall not amend, whether formally or
informally, the Flextronics Pledge Agreement, the Flextronics Security
Agreement, the Flextronics MSA or the Flextronics Logistics Agreement. Without
Collateral Agent’s prior written consent, Borrower shall not enter into the
Flextronics License Agreement, and once entered, Borrower shall not amend,
whether formally or informally, the Flextronics License Agreement.


SECTION 7.    EVENTS OF DEFAULT


Any one of the following shall constitute an event of default (an “Event of
Default”) under this
Agreement:


7.3.    Payment Default. Borrower fails to make any payment as required under
the
Agreement or any of the other Loan Documents;


7.4.    Covenant Default.


(a) Borrower fails or neglects to perform any obligation in Sections 5.2(d),
5.3, 5.4, 5.7 or 5.11 or violates any covenant in Section 6; or


(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 7) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof (but no Credit Extensions shall be made during such cure
period). Cure periods provided under this section shall not apply to covenants
set forth in clause (a) above, Section 7.1, Section 7.3 or Section
7.6.


7.5.    Material Adverse Change. A Material Adverse Change has occurred;


7.6.    Attachment; Levy; Restraint on Business.


(a) The service of process seeking to attach, by trustee or similar process,
funds of Borrower or of any entity under the control of Borrower (including a
Subsidiary), or a notice of lien or levy is filed against Borrower’s (or a
Subsidiary’s) assets by any government agency, in each case in excess of Two
Hundred Fifty Thousand Dollars ($250,000), and are not within ten (10) days
after the occurrence thereof, removed or rescinded; or


(b) Borrower’s (or a Subsidiary’s) assets with a value in excess of Two Hundred
Fifty Thousand Dollars ($250,000) are attached, seized, levied on, or comes into
possession of a trustee or receiver, or any court order enjoins, restrains, or
prevents Borrower from conducting any part of its business;


7.7. Insolvency. (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within sixty (60) days (but no Credit Extensions
shall be made while any of the conditions described in clause (a) exist and/or
until any Insolvency Proceeding is dismissed);




--------------------------------------------------------------------------------






7.8. Other Agreements. There is, under any agreement to which Borrower is a
party with a third party or parties, any breach or default, whether or not
declared but after taking into account any applicable cure period provided in
such agreement, involving Indebtedness in an amount individually or in the
aggregate in excess of Seven Hundred Fifty Thousand Dollars ($750,000);


7.9. Judgments. One or more final judgments, orders, or decrees for the payment
of money in an amount, individually or in the aggregate, of at least Two Hundred
Fifty Thousand Dollars ($250,000) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower and the same are not, within thirty (30) days
after the entry thereof, discharged or execution thereof stayed or bonded
pending appeal, or such judgments are not discharged prior to the expiration of
any such stay (provided that no Credit Extensions shall be made prior to the
discharge, stay, or bonding of such judgment, order, or decree);


7.10. Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Lenders or Agents, or to induce
Lenders or Agents to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made or deemed made; or


7.11. Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect (other than pursuant to its terms), any
Person shall be in breach thereof or contest in any manner the validity or
enforceability thereof or deny that it has any further liability or obligation
thereunder, or, except as otherwise provided herein, the Obligations shall for
any reason be subordinated or shall not have the priority contemplated by this
Agreement.


SECTION 8.    COLLATERAL AGENT’S RIGHTS AND REMEDIES


8.3.    Rights and Remedies. While an Event of Default occurs and continues
Collateral
Agent may, without notice or demand, do any or all of the following:


(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 7.5 occurs, all Obligations are immediately due and
payable without any action by Collateral Agent);


(b) stop processing any advances of money or extending credit for Borrower’s
benefit under this Agreement or under any other agreement between Borrower and
any Lender without creating any liability on behalf of Collateral Agent or any
Lender;


(c) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Collateral Agent considers advisable,
notify any Person owing Borrower money of Collateral Agent’s security interest
in such funds, and verify the amount of such account;


(d) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Collateral Agent requests and make it available
as Collateral Agent designates. Collateral Agent or its designees may enter
premises where the Collateral is located, take and maintain possession of any
part of the Collateral, and pay, purchase, contest, or compromise any Lien which
appears to be prior or superior to its security interest and pay all expenses
incurred. Borrower grants Collateral Agent and its designees a license to enter
and occupy any of its premises, without charge, to exercise any of Collateral
Agent’s rights or remedies;






--------------------------------------------------------------------------------




(e) apply to the Obligations any amount held by Lenders and Agents, or any of
them, owing to or for the credit of Borrower;


(f) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Collateral Agent is hereby granted
a non-exclusive, sub-licensable, royalty- free license or other right to use,
without charge, Borrower’s labels, Patents, Copyrights, mask works, rights of
use of any name, trade secrets, trade names, Trademarks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Collateral Agent’s exercise of its rights under this Section
8.1, Borrower’s rights under all licenses and all franchise agreements inure to
Collateral Agent’s benefit;


(g) deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;


(h) demand and receive possession of Borrower’s Books; and


(i) exercise all rights and remedies available to Lenders or Collateral Agent
under the Loan Documents or at law or equity, including all remedies provided
under the Code (including disposal of the Collateral pursuant to the terms
thereof).


Collateral Agent shall notify Administrative Agent in writing upon undertaking
any of the foregoing rights and remedies.


8.4. Power of Attorney. Borrower hereby irrevocably appoints Collateral Agent
and Administrative Agent as its lawful attorney-in-fact, exercisable upon the
occurrence and during the continuance of an Event of Default, to: (a) endorse
Borrower’s name on any checks or other forms of payment or security; (b) sign
Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) settle and adjust disputes and claims about the
Accounts directly with Account Debtors, for amounts and on terms Agent
determines reasonable; (d) make, settle, and adjust all claims under Borrower’s
insurance policies; (e) pay, contest or settle any Lien, charge, encumbrance,
security interest, and adverse claim in or to the Collateral, or any judgment
based thereon, or otherwise take any action to terminate or discharge the same;
and (f) make any Disposition of the Collateral into the name of Agent or a third
party as the Code permits. Borrower hereby appoints Collateral Agent as its
lawful attorney-in-fact to sign Borrower’s name on any documents necessary to
perfect or continue the perfection of Agent’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations) have been satisfied in
full and Lenders are under no further obligation to make Credit Extensions
hereunder. Agents’ foregoing appointment as Borrower’s attorney in fact, and all
of Lender’s and Agents’ rights and powers, coupled with an interest, are
irrevocable until all Obligations (other than inchoate indemnity obligations)
have been fully repaid and performed and Lenders’ obligation to provide Credit
Extensions terminates.


8.5. Protective Payments. If Borrower fails to obtain the insurance called for
by Section 5.6 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document, Agents may obtain such insurance or make such payment, and all amounts
so paid by Lenders or Agents are Lender Expenses and immediately due and
payable, bearing interest at the Default Rate if not paid when due, and secured
by the Collateral. No payments by Agents or Lenders are deemed an agreement to
make similar payments in the future or Agents’ or Lender’s waiver of any Event
of Default.


8.6. Application of Payments and Proceeds Upon Default. If an Event of Default
has occurred and is continuing, Agents may apply any funds in their possession,
whether from payments, proceeds realized as the result of any collection of
Accounts or other disposition of the Collateral, or otherwise, to the
Obligations in such order as Collateral Agent shall determine in its sole
discretion, and Collateral Agent shall promptly




--------------------------------------------------------------------------------




advise Administrative Agent in writing thereof. Any surplus shall be paid to
Borrower or other Persons legally entitled thereto. Borrower shall remain liable
to Lenders for any deficiency. If Collateral Agent, in its good faith business
judgment, directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Collateral Agent shall
have the option, exercisable at any time, of either reducing the Obligations by
the principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Administrative Agent of cash therefor.


8.7. Liability for Collateral. So long as Collateral Agent complies with
reasonable lending practices regarding the safekeeping of the Collateral in
Collateral Agent’s or Lender’s possession or under their control, neither
Collateral Agent nor Lender shall be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.


8.8. No Waiver; Remedies Cumulative. Agents’ or any Lender’s failure, at any
time or times, to require strict performance by Borrower of any provision of
this Agreement or any other Loan Document shall not waive, affect, or diminish
any right of Agents or Lender thereafter to demand strict performance and
compliance herewith or therewith. No waiver hereunder shall be effective unless
signed by the party granting the waiver and then is only effective for the
specific instance and purpose for which it is given. Agents’ and Lenders’ rights
and remedies under this Agreement and the other Loan Documents are cumulative.
Agents and Lenders have all rights and remedies provided under the Code, by law,
or in equity. Agents’ or Lenders’ exercise of one right or remedy is not an
election and shall not preclude either from exercising any other remedy under
this Agreement or other remedy available at law or in equity, and Agents’ or
Lenders’ waiver of any Event of Default is not a continuing waiver. Agents’ or
Lenders’ delay in exercising any remedy is not a waiver, election, or
acquiescence.


8.9. Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Agents and Lenders, or any of
them, on which Borrower is liable, except when any such notice, demand or any
other of the foregoing actions are specifically provided for in this Agreement.


8.10. No Marshaling or Related Rights. Borrower waives (a) any suretyship
defenses available to it under the Code or any other applicable law, and (b) any
right to require Collateral Agent or Lenders to: (i) proceed against any other
person; (ii) proceed against or exhaust any security; or (iii) pursue any other
remedy. Collateral Agent may exercise or not exercise any right or remedy it has
against any Borrower or any security it holds (including the right to foreclose
by judicial or non-judicial sale) without affecting any Borrower’s liability.
Notwithstanding any other provision of this Agreement or other related document,
Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
Collateral Agent or Lenders under this Agreement) to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
with respect to the Obligations in connection with this Agreement or otherwise.
If any payment is made to Borrower in contravention of this Section 8.8,
Borrower shall hold such payment in trust for Collateral Agent and such payment
shall be promptly delivered to Administrative Agent for application to the
Obligations, whether matured or unmatured.


SECTION 9. RESERVED


SECTION 10. NOTICES






--------------------------------------------------------------------------------




Notices and other communications provided for herein or any of the other Loan
Documents shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail, sent by fax or email,
as follows:


(i)    if to Borrower, to it at 1420 N. McDowell Blvd., Petaluma, California
94954, Attention: Chief Financial Officer, Director of Legal Affairs (Fax No.
707-795-5835), (email: ksennesael@enphaseenergy.com and
legal@enphaseenergy.com);


(ii)    if to Administrative Agent, to it at 225 W. Washington St., 21st Floor,
Chicago, IL 60606, Attention: Attn: Ryan Warren and Legal Department (Fax No.
(312) 376-0751), email: ryan.warren@cortlandglobal.com and
legal@cortlandglobal.com: with a copy to, Holland & Knight LLP, 131 South
Dearborn Street, 30th Floor, Chicago, Illinois 60602, Attention: Joshua Spencer,
(Phone No. 312-715-5709), email: joshua.spencer@hklaw.com


(iii) if to Collateral Agent, to it at 2951 28th Street, Suite 1000, Santa
Monica, CA
90405, Attention: Todd Jaquez-Fissori (email:
todd.fissori@tennenbaumcapital.com), with a copy to
asher.finci@tennenbaumcapital.com);


(iv) if to any Lender, the address listed on its signature page to this
Agreement, or such other address provided in writing to Borrower and Agents from
time to time after the Effective Date.


All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or email or on the date five (5) Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 10 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 10. All reports and other information required under Section 5.2 shall
be delivered by Borrower by email, but if email is unavailable, then by fax.


SECTION 11. CHOICE OF LAW, VENUE, JURY TRIAL WAIVER


11.1    Governing Law. California law governs the Loan Documents without regard
to principles of conflicts of law. Borrowers and Lender each submit to the
exclusive jurisdiction of the State and Federal courts in Los Angeles County,
California; provided, however, that nothing in this Agreement shall be deemed to
operate to preclude Lender from bringing suit or taking other legal action in
any other jurisdiction to realize on the Collateral or any other security for
the Obligations, or to enforce a judgment or other court order in favor of
Lender. Borrower expressly submits and consents in advance to such jurisdiction
in any action or suit commenced in any such court, and Borrower hereby waives
any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court. Borrower
hereby waives personal service of the summons, complaints, and other process
issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to Borrower at the address set forth in, or subsequently provided by
Borrowers in accordance with, Section 10 of this Agreement and that service so
made shall
be deemed completed upon the earlier to occur of Borrowers’ actual receipt
thereof or three (3) days after deposit in the U.S. mails, proper postage
prepaid.


11.2    Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER, AGENTS AND EACH LENDER WAIVE THEIR RIGHT TO




--------------------------------------------------------------------------------




A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THE
LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH
OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH
PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH
ITS COUNSEL.


11.3    Judicial Reference. WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’
AGREEMENT TO WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above
waiver of the right to a trial by jury is not enforceable, the parties hereto
agree that any and all disputes or controversies of any nature between them
arising at any time shall be decided by a reference to a private judge, mutually
selected by the parties (or, if they cannot agree, by the Presiding Judge of Los
Angeles County, California Superior Court) appointed in accordance with
California Code of Civil Procedure Section 638 (or pursuant to comparable
provisions of federal law if the dispute falls within the exclusive jurisdiction
of the federal courts), sitting without a jury, in Los Angeles County,
California; and the parties hereby submit to the jurisdiction of such court. The
reference proceedings shall be conducted pursuant to and in accordance with the
provisions of California Code of Civil Procedure §§ 638 through 645.1,
inclusive. The private judge shall have the power, among others, to grant
provisional relief, including without limitation, entering temporary restraining
orders, issuing preliminary and permanent injunctions and appointing receivers.
All such proceedings shall be closed to the public and confidential and all
records relating thereto shall be permanently sealed. If during the course of
any dispute, a party desires to seek provisional relief, but a judge has not
been appointed at that point pursuant to the judicial reference procedures, then
such party may apply to the Los Angeles County, California Superior Court for
such relief. The proceeding before the private judge shall be conducted in the
same manner as it would be before a court under the rules of evidence applicable
to judicial proceedings. The parties shall be entitled to discovery which shall
be conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings. The private judge shall oversee
discovery and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge.


11.4    Scope of Authority. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self-help
remedies, foreclose against Collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph.


SECTION 12. AGENT PROVISIONS


12.1    Appointment. Each Lender hereby irrevocably appoints Administrative
Agent and Collateral Agent its agent and authorizes Agents to take such actions
on its behalf and to exercise such powers as are delegated to such Agent by the
terms of the Loan Documents and the Fee Letter, together with such actions and
powers as are reasonably incidental thereto. Without limiting the generality of
the foregoing, Collateral Agent is hereby expressly authorized to execute any
and all documents (including releases) with respect to (i) the Collateral and
the rights of Lenders with respect thereto, as contemplated by and in accordance
with the provisions of this Agreement and the Security Documents, (ii) the
Intercreditor Agreement and (iii) any other subordination agreement with respect
to any junior or Subordinated Indebtedness.


12.2    Dual Capacities. Each Person serving as the Administrative Agent and/or
the Collateral Agent hereunder which is also a Lender shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not an agent, and each such Person and




--------------------------------------------------------------------------------




its Affiliates may provide debt financing, equity capital or other services
(including financial advisory services) to any of the Loan Parties (or any
Person engaged in similar business as that engaged in by any of the Loan
Parties) as if such Person was not performing the duties specified herein, and
may accept fees and other consideration from any of the Loan Parties for
services in connection with this Agreement and otherwise without having to
account for the same to the Lenders.


12.3    Limitation of Liability.


(a)    No Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(i) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing, (ii)
no Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of Lenders as shall be
necessary under the circumstances as provided in Section 13.7), and (iii) except
as expressly set forth in the Loan Documents, no Agent shall have any duty to
disclose, nor shall it be liable for the failure to disclose, any information
relating to Borrower or any of the Subsidiaries that is communicated to or
obtained by the Person serving as Administrative Agent and/or Collateral Agent
or any of its Affiliates or any of its Affiliates in any capacity. No Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of
Lenders as shall be necessary under the circumstances as provided in Section
13.7) or in the absence of its own gross negligence or willful misconduct as
finally judicially determined by a court of competent jurisdiction. No Agent or
Lender shall be deemed to have knowledge of any Event of Default unless and
until written notice thereof is given to such Agent or such Lender by Borrower,
a Joining Party or a Lender, and no Agent or any Lender shall be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in any Loan Document, other than to
confirm receipt of items expressly required to be delivered to such Agent or
such Lender. Notwithstanding anything to the contrary contained in this
Agreement, each Agent shall not be required to take any action that is in its
opinion contrary to applicable law or the terms of any of the Loan Documents or
that would in its reasonable opinion subject it or any of its officers,
employees, or directors to personal liability.


(b)    Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Agent may also rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


(c)    Each Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by it. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers by or through their respective Affiliates. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to their
Affiliates and any such sub-agent, and shall apply to their respective
activities in connection with the




--------------------------------------------------------------------------------




syndication of the Term Loan as well as activities as Agent. No Agent shall be
responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.


12.4 Assignment. Any Agent may resign at any time by notifying Lenders and
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of Lenders, appoint a successor Agent which shall be a bank with an
office in California or New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. Borrower shall pay the reasonable fees of
a successor Agent. If no successor Agent has accepted appointment as the
Administrative Agent or the Collateral Agent, as applicable by the date 30 days
following such Agent’s notice of resignation, the retiring Agent’s resignation
shall nevertheless thereupon become effective and the Required Lenders shall
perform all of the duties of such Agent hereunder until such time, if any, as
the Required Lenders appoint a successor Agent. After Agent’s resignation
hereunder, the provisions of this Section 12 and Section 13.2 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while acting as Agent.


12.5 Exculpation. Each Lender acknowledges that it has, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon Agents or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Loan Document, any related
agreement or any document furnished hereunder or thereunder.


12.6    Authorization. Each Lender hereby further authorizes Collateral Agent,
on behalf of and for the benefit of Lenders, to enter into any of the Security
Documents or other Loan Document as secured party and to be Collateral Agent for
and representative of Lenders thereunder, and each Lender agrees to be bound by
the terms of each such document; provided that Collateral Agent shall not (i)
enter into or consent to any material amendment, modification, termination or
waiver of any provision contained in any such document or (ii) release any
Collateral (except as otherwise expressly permitted or required pursuant to the
terms of this Agreement or the applicable Security Document or Loan Document),
in the case of each of clauses (i) and (ii) without the prior consent of
Required Lenders (or, if required pursuant to Section 13.7, all Lenders);
provided further, however, that, without further written consent or
authorization from Lenders, Collateral Agent may execute any documents or
instruments necessary to (a) release any Lien encumbering any item of Collateral
that is the subject of a sale or other Disposition of assets permitted by this
Agreement or to which Required Lenders have otherwise consented, (b) release any
Joining Party from the Joinder if all of the Equity Interests of such Joining
Party are sold or otherwise Disposed of to any Person (other than an Affiliate
of a Loan Party) pursuant to a sale or other Disposition permitted hereunder or
to which Required Lenders have otherwise consented, or (c) subordinate the Liens
of Collateral Agent, on behalf of Lenders, to any Permitted Liens or (d) release
all Liens in accordance with Section 3.3. Anything contained in any of the Loan
Documents to the contrary notwithstanding, Borrower, Agents and each Lender
hereby agree that (1) no Lender shall have any right individually to realize
upon any of the Collateral under or otherwise enforce any Security Document, it
being understood and agreed that all powers, rights and remedies under the
Security Documents may be exercised solely by Collateral Agent for the benefit
of Lenders in accordance with the




--------------------------------------------------------------------------------




terms thereof, and (2) in the event of a foreclosure by either on any of the
Collateral pursuant to a public or private sale, either Collateral Agent or any
Lender may be the purchaser of any or all of such Collateral at any such sale
and Collateral Agent, as agent for and representative of Lenders (but not any
Lender or Lenders in its or their respective individual capacities unless
Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any Collateral payable by Collateral Agent at such sale. Notwithstanding
anything to the contrary herein, each Agent shall be permitted to take any
action it is authorized to take under any Loan Document.


12.7    Bankruptcy. In case of the pendency of any case or proceeding under any
applicable Bankruptcy Law or any other judicial proceeding relative to any Loan
Party, Collateral Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Collateral Agent shall have made any demand on Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:


(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loan and all other Obligations that are
owing or unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders and Collateral Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of Lenders and Agents and their respective agents and counsel and all other
amounts due Lenders and Agents under Section 1.5, Section 5.3 and Section 13.2)
allowed in such judicial proceeding; and to collect and receive any monies or
other property payable or deliverable on any such claims and to distribute the
same; and any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Lender to make such payments to Administrative Agent and, in the event
that Administrative Agent shall consent to the making of such payments directly
to Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of any Agent and its agents
and counsel, and any other amounts due such Agent;


(b) to consent to, accept or adopt on behalf of any Lender any plan of
reorganization, adjustment or composition affecting the Obligations or the
rights of any Lender; and
(c)    to vote in respect of the claim of any Lender in any Insolvency
Proceeding.


SECTION 13. GENERAL PROVISIONS


13.1    Successors and Assigns.


(a)    Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Loan Parties, Agents or Lenders that are contained in this Agreement shall bind
and inure to the benefit of their respective permitted successors and assigns.


(b)    No Lender shall make any Disposition of any or all of its interests,
rights or obligations under this Agreement (including all or a portion of its
Term Loan Commitment and the Loan at the time owing to it) without the prior
written consent of Collateral Agent, which consent may be provided or withheld
in Collateral Agent’s sole discretion. Any approved assignment shall be in an
integral multiple of, and not less than, $1,000,000 (or, if less, the entire
remaining amount of such Lender’s Commitment or Loan), the parties to such
assignment shall execute and deliver to




--------------------------------------------------------------------------------




Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (provided that only one such fee shall be payable
in the case of concurrent assignments to Persons that, after giving effect to
such assignments, will be Related Funds), a signed joinder to the Fee Letter
whereby assignee agrees to be subject to the Fee Letter, and the assignee, if it
shall not be a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire and all applicable tax forms. Upon acceptance and recording
pursuant to paragraph (d) of this Section 13.1, from and after the effective
date specified in each Assignment and Acceptance, (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement and (B) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Section 1.8, Section
1.11 and Section 13.2).


(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment, and the outstanding balance of its Loan, without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance; (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other Loan Document, or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, any other Loan Document or any other instrument or document
furnished pursuant hereto, or the financial condition of Borrower or any
Subsidiary or the performance or observance by Borrower or any Subsidiary of any
of its obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 5.2 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) such assignee will independently and without
reliance upon Administrative Agent, such assigning Lender or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents; (vi) such assignee appoints and authorizes each Agent
to take such action as Agent on its behalf and to exercise such powers under
this Agreement as are delegated to such Agent by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations which by
the terms of the Loan Documents are required to be performed by it as a Lender.


(d)    Administrative Agent shall maintain at its principal executive offices a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of Lenders, and the Term Loan Commitment
of, and principal amount (and stated interest) of the Loan owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). Absent manifest
error, Borrower, Agents and Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Agents, Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.


(e)    Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee




--------------------------------------------------------------------------------




referred to in paragraph (b) above, if applicable, and the written consent of
Collateral Agent to such assignment and any applicable tax forms, Administrative
Agent shall accept such Assignment and Acceptance.


(f)    If a Lender is allowed to and proceeds with selling a participation of
all or part of its rights and obligations under this Agreement, such Lender
shall, acting solely for this purpose as an agent of Borrower and Administrative
Agent, maintain a register on which it enters the name and address of each
participant and the principal amounts (and stated interest) of each
participant’s interest in the Loan or other obligations under the Loan Documents
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


(g)    Any Lender or participant may, in connection with any permitted
assignment or participation or proposed assignment or participation pursuant to
this Section 13.1, disclose to the assignee or participant or proposed assignee
or participant any information relating to Borrower furnished to such Lender by
or on behalf of Borrower; provided that, prior to any such disclosure of
information designated by Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to Lenders pursuant to Section
13.1.


(h)    No Loan Party shall assign or delegate any of its rights or duties
hereunder without the prior written consent of Agents, and any attempted
assignment without such consent shall be null and void.


13.2 Indemnity.


(a)    Each Loan Party agrees, jointly and severally, to indemnify each Agent,
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, obligations,
penalties, actions, judgments, suits, costs, charges, expenses or disbursements
(including Lender’s Expenses and reasonable attorney’s fees and the allocated
cost of in-house counsel) of any kind or nature whatsoever incurred by or
asserted against any Indemnitee arising out of, in anyway connected with, or as
a result of (i) the execution, delivery, enforcement or administration of this
Agreement, the Fee Letter or any other Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the transactions
contemplated thereby (including any syndication of the Loan), (ii) the use of
the proceeds of the Loan, (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing (including any case, action or
proceeding before any court or other Governmental Authority relating to
bankruptcy, reorganization, insolvency, liquidation, dissolution or relief of
debtors or any appellate proceeding), whether or not any Indemnitee is a party
thereto or the plaintiff or defendant thereunder (and regardless of whether such
matter is initiated by a third party, a Lender, Borrower, any other Loan Party
or any of their respective Affiliates), or (iv) any actual or alleged
Environmental Liability related in any way to any Loan Party, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted primarily from the gross negligence or willful misconduct of such
Indemnitee. The obligations in this Section 13.2 shall survive payment of all
other Obligations and payment under the Fee Letter. At the election of any
Indemnitee, Borrower shall defend such Indemnitee using legal counsel
satisfactory to such Indemnitee in such Person’s sole discretion, at the sole
cost and expense of




--------------------------------------------------------------------------------




Borrower. All amounts owing under this Section 13.2 shall be paid within thirty
(30) days after written demand.


(b)    To the extent that Borrower or any Joining Party fails to pay any amount
required to be paid by them under Section 13.2(a) to the Administrative Agent or
the Collateral Agent, each Lender severally agrees to pay to the applicable
Agent such Lender’s Pro Rata Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent in its capacity as such.


(c)    To the extent permitted by applicable law, neither Borrower nor any
Joining Party shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, any Loan or the use of the
proceeds thereof.


(d)    The provisions of this Section 13.2 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loan, the expiration of the Term Loan Commitment, the invalidity or
unenforceability of any term or provision of this Agreement, the Fee Letter or
any other Loan Document, or any investigation made by or on behalf of any Agent
or any Lender. All amounts due under this Section 13.2 shall be payable on
written demand therefor.


13.3 Maximum Rate. Notwithstanding anything herein to the contrary, if at any
time the interest rate applicable to the Term Loan, together with all fees,
charges and other amounts that are treated as interest on such loans under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by Lender holding such loans in accordance with applicable law, the
rate of interest payable in respect of such loans hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such loans but were not payable as a result of the operation of this
Section 13.3 shall be cumulated and the interest and Charges payable to such
Lender in respect of other periods shall be adjusted (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Maximum Rate to the date of repayment, shall have been received by such
Lender.


13.4    Time of Essence. Time is of the essence for the performance of all
Obligations in this
Agreement.
13.5 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.


13.6 Correction of Loan Documents. Either Agent may correct patent errors and
fill in any blanks in the Loan Documents consistent with the agreement of the
parties so long as such Agent provides Borrower with written notice of such
correction and allows Borrower at least ten (10) days to object to such
correction. In the event of such objection, such correction shall not be made
except by an amendment signed by Collateral Agent, Lenders and Borrower.


13.7    Waivers and Amendments.


(a)    No failure or delay of Administrative Agent, Collateral Agent or any
Lender in exercising any power or right hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
Administrative Agent, Collateral Agent and Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive




--------------------------------------------------------------------------------




of any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or any other Loan Document or consent to any
departure by Borrower or any other Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on Borrower in any case shall
entitle Borrower to any other or further notice or demand in similar or other
circumstances.


(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by Borrower and the Required Lenders with reasonable prior written notice
provided to the Administrative Agent; provided, however, that no such agreement
shall (i) decrease the principal amount of, or extend the maturity of or any
scheduled principal payment date or date for the payment of any interest on any
Loan, or waive or excuse any such payment or any part thereof, or decrease the
rate of interest on any Loan, without the prior written consent of each Lender
directly adversely affected thereby (other than any waiver of any increase in
the interest rate applicable to the Loan as a result of the occurrence of an
Event of Default), (ii) increase or extend the Term Loan Commitment or decrease
or extend the date for payment of any fees of any Lender under Section 1.5
without the prior written consent of such Lender, (iii) amend or modify the
provisions of this Section 13.7 or release any Joining Party (other than in
connection with the sale or other disposition of such Joining Party in a
transaction expressly permitted hereunder or all or substantially all of the
Collateral), without the prior written consent of each Lender, or (iv) reduce
the percentage contained in the definition of the term “Required Lenders”
without the prior written consent of each Lender (it being understood that with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Term Loan Commitments on the date hereof);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of Administrative Agent or Collateral Agent hereunder or
under any other Loan Document without the prior written consent of
Administrative Agent or Collateral Agent, as applicable.


13.8 Integration. The Loan Documents represent the entire agreement about this
subject matter and supersede prior negotiations or agreements, including any and
all Lender’s summary of terms presented to Borrower.


13.9 Counterparts. This Agreement may be executed by facsimile or PDF, and in in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, is an original, and all taken
together, constitute one Agreement.


13.10 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. The obligation of Borrower in
Section 1.8 to indemnify Agents and Lenders shall survive until the statute of
limitations with respect to such claim or cause of action shall have run. Upon
such payment as described in the immediately preceding sentence, this Agreement
and the other Loan Documents shall terminate and shall be of no further force
and effect, provided however, that Section 1.5(c), Section 3.3, Section 9,
Section 11, and Section 13 of this Agreement, and all indemnities in favor of
Lenders or Agents contained in any of the Loan Documents shall survive such
termination subject to the applicable statutes of limitations.


13.11 Confidentiality. In handling any Confidential Information of Borrower,
Agents and Lenders shall exercise the same degree of care that it exercises for
its own proprietary information, but disclosure of information may be made: (a)
to Agents’ or a Lender’s Subsidiaries or Affiliates; (b) to prospective
transferees or purchasers of any interest in the Credit Extensions (provided,
however, that any prospective transferee or




--------------------------------------------------------------------------------




purchaser shall have entered into an agreement containing provisions
substantially the same as those in this Section 13.11); (c) as required by law,
regulation, subpoena, or other order; (d) to Agents’ or a Lender’s regulators or
as otherwise required in connection with Agents’ or a Lender’s examination or
audit; (e) as any Agent or a Lender considers appropriate in exercising remedies
under the Loan Documents; and (f) to third-party service providers of any Agent
or Lender so long as such service providers have executed a confidentiality
agreement with terms no less restrictive than those contained herein.
Confidential Information does not include information that is: (i) in the public
domain or in any Agent’s or Lender’s possession when disclosed to any Agent or
Lender, or becomes part of the public domain after disclosure to any Agent or
Lender (in each case, through no fault of any Agent or Lender); (ii) disclosed
to any Agent or Lender by a third party if such Agent or Lender does not know
that the third party is prohibited from disclosing the information; or (iii)
that any Agent or Lender develops independently.


13.12 Right of Set Off. Borrower hereby grants to Lender, a lien, security
interest and right of set off as security for all Obligations to Lender, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Lender or any entity under the control of Lender
(including a Lender subsidiary) or in transit to any of them. At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Lender may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations. ANY AND ALL
RIGHTS TO REQUIRE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.


13.13 Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.


13.14 Captions. The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.


13.15 Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.


13.16 Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.


13.17 Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.


13.18    Patriot Act/Freedom Act. Lender hereby notifies Borrower and its
Subsidiaries that pursuant to the requirements of the USA PATRIOT Act and USA
FREEDOM Act, it is required to




--------------------------------------------------------------------------------




obtain, verify and record information that identifies Borrower and its
Subsidiaries, which information includes the name and address of Borrower and
its Subsidiaries and other information that will allow Lender to identify
Borrower and its Subsidiaries in accordance with the USA PATRIOT Act and the USA
FREEDOM Act.


SECTION 14. DEFINITIONS


14.1 Definitions. Accounting terms not defined in this Agreement shall be
construed following GAAP. Calculations and determinations must be made following
GAAP. Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in this Section 14. All other terms contained in this
Agreement, unless otherwise indicated, shall have the meaning provided by the
Code to the extent such terms are defined therein. As used in the Loan
Documents, the word “shall” is mandatory, the word “may” is permissive, the word
“or” is not exclusive, the words “includes” and “including” are not limiting,
the singular includes the plural, and numbers denoting amounts that are set off
in brackets are negative. As used in this Agreement, the following capitalized
terms have the following meanings:


“Accommodation Conditions” means the occurrence to Collateral Agent’s
satisfaction of the following: (a) no Event of Default has occurred and is
continuing, (b) Consolidated Operating Income for calendar year 2017 measured as
of December 31 2017, is at least Fifteen Million Dollars ($15,000,000), with
evidence reasonably satisfactory thereof having been provided to Collateral
Agent not later than January 31, 2018, (c) Consolidated Operating Income on a
trailing twelve consecutive month basis measured as of the last day of each
month following December 31, 2017, is at least Fifteen Million Dollars
($15,000,000), with evidence reasonably satisfactory thereof having been
provided to Collateral Agent not later than the last day of each following
month. Collateral Agent shall promptly notify Administrative Agent in writing
upon any change in the Accommodation Conditions.


“Account” means any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.


“Account Debtor” means any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.


“Administrative Agent” is defined in the preamble.


“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit G, or such other form as may be supplied from time to time by
Administrative Agent.


“Affiliate” means, with respect to any Person, each other Person that owns 10%
or more of or controls directly or indirectly the Person, any Person that
controls or is controlled by or is under common control with the Person, and
each of that Person’s senior executive officers, directors, partners and, for
any Person that is a limited liability company, that Person’s managers and
members.


“Agents” mean, collectively, the Administrative Agent and the Collateral Agent.


“Agreement” is defined in the preamble.


“Annual Audited Financial Statements” is defined in Section 5.2(c).


“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and a permitted assignee, in the form of Exhibit F or such other form as
shall be approved by Administrative Agent.


“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.






--------------------------------------------------------------------------------




“Bankruptcy Law” means the Bankruptcy Code or any other foreign, federal or
state bankruptcy, insolvency, receivership, creditors’ rights or similar law.


“Board” means Borrower’s board of directors. “Borrower” is defined in the
preamble.
“Borrower’s Books” mean all Borrower and each of its Subsidiary’s books and
records including ledgers, federal and state Tax Returns, records regarding
their assets or liabilities, the Collateral, business operations or financial
condition, and all computer programs or storage or any equipment containing such
information.


“Borrowing Resolutions” mean, with respect to any Person, those resolutions
adopted by such Person’s board of directors and delivered by such Person to
Administrative Agent approving the Loan Documents to which such Person is a
party and the transactions contemplated thereby, together with a certificate
executed by its Secretary or other authorized officer on behalf of such Person
certifying that (a) such Person has the authority to execute, deliver, and
perform its obligations under each of the Loan Documents to which it is a party,
(b) that attached as an exhibit to such certificate is a true, correct, and
complete copy of the resolutions then in full force and effect authorizing and
ratifying the execution, delivery, and performance by such Person of the Loan
Documents to which it is a party, (c) the name(s) of the Person(s) authorized to
execute the Loan Documents on behalf of such Person, together with a sample of
the true signature(s) of such Person(s), and (d) that Agents and Lenders may
conclusively rely on such certificate unless and until such Person shall have
delivered to them a further certificate canceling or amending such prior
certificate.


“Budget” is defined in Section 5.2(e).


“Business Day” means any day other than a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close; provided, however, that, when used
with reference to a Loan at LIBOR Rate (including the making, continuing,
prepaying or repaying of such Loan), the term “Business Day” shall also exclude
any day on which banks are not open for dealings in Dollar deposits on the
London interbank market.


“Cash” or “Cash Equivalents” means (a) cash, (b) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency or any
State thereof having maturities of not more than one (1) year from the date of
acquisition, and (c) commercial paper maturing no more than one (1) year after
its creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.


“Closing Fee” means Three Million Five Hundred Thousand Dollars ($3,500,000).


“Code” means the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of California,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.


“Collateral” means any and all properties, rights and assets of Borrower
described on Exhibit A.


“Collateral Agent” is defined in the preamble.






--------------------------------------------------------------------------------




“Comerica Account” means that certain deposit account maintained by Borrower
with Comerica Bank, account number 1894409612 as long as such account shall at
no time contain more than US $60,000.


“Commitment Fee” means One Million Five Hundred Seventy-Five Thousand Dollars
($1,575,000).


“Commodity Account” means any “commodity account” as defined in the Code with
such additions to such term as may hereafter be made.


“Compliance Certificate” means that certain certificate in the form attached
hereto as Exhibit B.


“Confidential Information” means, subject to the exclusions provided in Section
13.11, information that is generally not available to the public and either (i)
is marked as confidential at the time disclosed, or (ii) should under the
circumstances be reasonably expected to be confidential.


“Consolidated Inventory” means Inventory of Borrower and its Subsidiaries, on a
consolidated basis, in all cases being in good, saleable condition, undamaged,
unused and not having been held for more than ninety (90) days.


“Consolidated Operating Income” means the aggregate Operating Income of Borrower
and its Subsidiaries on a consolidated basis.


“Consolidated Receivables” means Accounts which arise in the ordinary course of
Borrower’s and its Subsidiaries’ business on a consolidated basis. Collateral
Agent reserves the right at any time and from time to time after the Effective
Date upon notice to Borrower, to adjust any of the criteria set forth below and
to establish new criteria in its good faith business judgment. Without limiting
the fact that the determination of which Accounts are to be included as
Consolidated Receivables as a matter of Collateral Agent’s good faith judgment,
the following are the minimum requirements for an Account to be a Consolidated
Receivable. Unless Collateral Agent agrees otherwise in writing, Consolidated
Receivables shall not include:


(a) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;


(b) Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date regardless of invoice payment period terms;


(c) Accounts with credit balances over ninety (90) days from invoice date;


(d) Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower
and/or the applicable Subsidiary has assigned its payment rights to Collateral
Agent and the assignment has been acknowledged under the Federal Assignment of
Claims Act of 1940, as amended;


(e) Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;


(f) Accounts owing from an Account Debtor where goods or services have not yet
been rendered to the Account Debtor (sometimes called memo billings or
pre-billings);


(g) Accounts subject to contractual arrangements between Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts) unless, in each case, non-offset
letters satisfactory to Collateral Agent are provided;






--------------------------------------------------------------------------------




(h) Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);


(i) Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;


(j) Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless Collateral Agent, Borrower
and/or its Subsidiaries, as applicable, and the Account Debtor have entered into
an agreement acceptable to Collateral Agent in its sole discretion wherein the
Account Debtor acknowledges that (i) it has title to and has ownership of the
goods wherever located, (ii) a bona fide sale of the goods has occurred, and
(iii) it owes payment for such goods in accordance with invoices from Borrower
and/or its Subsidiaries, as applicable (sometimes called “bill and hold”
accounts);


(k) Accounts for which the Account Debtor has not been invoiced;


(l) Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of Borrower’s business;


(m) Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond ninety (90) days;


(n) Accounts arising from chargebacks, debit memos or other payment deductions
taken by an Account Debtor;


(o) Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);


(p) Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;


(q) Accounts for which Collateral Agent in its good faith business judgment
determines collection to be doubtful, including, without limitation, accounts
represented by “refreshed” or “recycled” invoices; and


(r) other Accounts Collateral Agent deems ineligible in the exercise of its good
faith business judgment.


“Consolidated Revenue” means the aggregate Revenue for Borrower and i
Subsidiaries on a consolidated basis.
“Consolidated Unrestricted Cash” means the aggregate Unrestricted Cash for
Borrower and its Subsidiaries on a consolidated basis.


“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.






--------------------------------------------------------------------------------




“Control Agreement” means any control agreement in form and substance
satisfactory to Collateral Agent which is entered into among Borrower,
Collateral Agent and the depository institution or intermediary at which
Borrower maintains a Pledged Account, pursuant to which Collateral Agent obtains
control (within the meaning of the Code) over such Pledged Account. For the
purposes of any Pledged Account maintained outside of the United States, a
debenture, in form and substance satisfactory to Collateral Agent shall be used
in place of and shall constitute a “Control Agreement.” If an agreement of a
different character than a Control Agreement or debenture is needed to perfect
or charge a Pledged Account located outside of the United States, such agreement
shall constitute a “Control Agreement.”


“Copyrights” mean any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret.


“Credit Extension” means any advance of funds under the Term Loan, or any other
extension of credit by a Lender for Borrower’s benefit.


“Default Rate” is defined in Section 1.3(c).


“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.


“Disposition” means with respect to any property, any sale, lease, sublease,
sale and leaseback, assignment, participation, pledge, grant of security
interest, conveyance, transfer, license or other disposition thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.


“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.


“Domestic Subsidiary” means any Subsidiary of Borrower that was formed under the
laws of the United States or any state of the United States or the District of
Columbia.


“Effective Date” is defined in the preamble.


“Equipment” means all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.


“Equity Interests” mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant,
convertible debt or other right entitling the holder thereof to purchase or
otherwiseacquire any such equity interest, provided that in the case of any
convertible debt, such convertible debt shall be required to be Subordinated
Debt.


“ERISA” means the Employee Retirement Income Security Act of 1974, and its
regulations.


“Event of Default” is defined in Section 7.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Accounts” means (a) any Deposit Accounts exclusively established to
cash collateralize letters of credit permitted by the Agreement, (b) Deposit
Accounts exclusively established to cash collateralize business credit card
programs, not to exceed Five Hundred Thousand Dollars ($500,000) in the
aggregate, (c) the HSBC Australia Account, (d) the HSBC US Account, (e) the
Comerica Account, and (f) a single Payroll Account but only to the extent that
no more than one month’s payroll may be on deposit at any given time.






--------------------------------------------------------------------------------




“Excluded Domestic Subsidiary” means any Domestic Subsidiary of Borrower that is
treated as a disregarded entity for United States purposes and substantially all
of the assets of which consist of equity and/or debt of one or more Foreign
Subsidiaries.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) income or franchise Taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such Recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America,
or by the jurisdiction under the laws of which such Recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, and (c) in the case of a Foreign
Lender, U.S. federal withholding Taxes imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 1.11(f), except in each case to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from Borrower with respect to such withholding Tax pursuant to Section
1.11 and (d) U.S. federal withholding Taxes imposed under FATCA.


“FATCA” shall mean Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and any intergovernmental agreement
entered into in connection with the implementation of such Sections of the IRC
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.


“Fee Letter” means that certain Fee Letter, dated the date hereof, by and
between the Administrative Agent and the Borrower.


“Flextronics” means Flextronics International Ltd., an entity incorporated in
the Republic of Singapore.


“Flextronics America, LLC” means Flextronics America, Inc..


“Flextronics Facility” means that certain facility owned and operated by
Flextronics America LLC, located at 847 Gibraltar Drive, Milpitas, California
95035.


“Flextronics Industrial Ltd.” means Flextronics Industrial Ltd. (together with
all its Subsidiaries and Affiliates that manufacture or supply goods, inventory
and/or services under the Flextronics MSA to or for the benefit of Borrower and
its Subsidiaries.


“Flextronics IP Security Agreement” means that certain Intellectual Property
Security Agreement dated as of December 27, 2016 by and between Flextronics and
Borrower, as may be amended in accordance with Section 6.13.


“Flextronics License Agreement” means subject to Collateral Agent’s prior
written consent, which consent may be withheld in Collateral Agent’s sole
discretion, that certain Master License Agreement to be entered into between
Flextronics Industrial Ltd. and Borrower pursuant to which Borrower grants
Flextronics, Flextronics America, LLC or any of their Affiliates any right to
sell, market or otherwise distribute any Goods, as such agreement may be amended
in accordance with Section 6.13.


“Flextronics Logistics Agreement” means that certain Flextronics Logistics
Services Agreement dated as of May 1, 2009, as may be amended in accordance with
Section 6.13.


“Flextronics MSA” means the Manufacturing Services Agreement entered into
between Borrower and Flextronics Industrial Ltd. on March 1, 2009, as may be
amended in accordance with Section 6.13.






--------------------------------------------------------------------------------




“Flextronics Pledge Agreement” means that certain Pledge Agreement dated as of
December
27, 2016, by and between Flextronics Industrial Ltd and Borrower, as may be
amended in accordance with Section 6.13.


“Flextronics Security Agreement” means that certain Security Agreement dated as
of December
27, 2016, by and between Flextronics Industrial Ltd and Borrower, as may be
amended in accordance with Section 6.13.


“Foreign Lender” means a Lender that is not a U.S. Person.


“Foreign Subsidiary” means any Subsidiary of Borrower that is not a Domestic
Subsidiary.


“Funding Date” means any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.


“GAAP” means generally accepted accounting principles for the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other Person as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination. Notwithstanding the foregoing, operating and capital
leases will be treated in a manner consistent with their treatment under GAAP as
in effect on the Effective Date, notwithstanding any modifications or
interpretive changes thereto that may occur thereafter.


“General Intangibles” means all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.


“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.


“HSBC Australia Account” means that certain deposit account maintained by
Borrower with HSBC Australia, account number 011-510559-001 as long as such
account shall at no time contain more than US $1,000,000 for a period of ten
(10) consecutive Business Days.


“HSBC US Account” means that certain deposit account maintained by Borrower with
HSBC in the United States, account number 267098600 as long as such account
shall at no time contain more than US $35,000.


“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.


“Indebtedness” means indebtedness of any nature.


“Indemnitee” is defined in Section 13.2(a).






--------------------------------------------------------------------------------




“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.


“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.


“Intellectual Property” means, with regard to any Person, all of such Person’s
right, title, and interest in and to the following:


(a) its Copyrights, Trademarks and Patents;


(b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;


(c) any and all source code;


(d) any and all design rights which may be available to it;


(e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and


(f) all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.


“Intellectual Property Licenses” means any licenses or other similar rights in
or with respect to Intellectual Property.


“Intercreditor Agreement” means that certain intercreditor agreement, dated as
of December 27, 2016, between Collateral Agent, Wells Fargo Bank and Flextronics
America LLC, as such agreement may be amended, restated, supplemented, amended
and restated or otherwise modified from time to time.


“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of the Effective Date, executed and delivered by Borrower,
each of its Subsidiaries, and Collateral Agent, as such agreement may be
amended, restated, supplemented, amended and restated or otherwise modified from
time to time.


“Interest Only Period” means the period of time beginning on July 8, 2016 and
continuing through and including February 28, 2018, provided however, that the
Interest Only Period shall be extended on a month to month basis as long as the
Accommodation Conditions remain satisfied, not to extend beyond February 28,
2019. For the avoidance of doubt, once the Accommodation Conditions are not
satisfied, the Interest Only Period will no longer be extended.


“Interest Payment Date” means the first Business Day of each month after the
Effective Date.


“Inventory” means all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.


“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
stocks, bonds, notes, debentures or other obligations or securities of any other
Person; (ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by Borrower or any Subsidiary of Borrower from any
Person, of any Equity Interests of such Person; (iii) any direct or indirect
loan, advance (other than advances to employees for




--------------------------------------------------------------------------------




moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contributions by
Borrower or any of its Subsidiaries to any other Person, including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business and (iv) all investments consisting of any exchange traded or over
the counter derivative transaction, including any Hedging Agreement, whether
entered into for hedging or speculative purposes or otherwise. The amount of any
Investment of the type described in clauses (i), (ii) and (iii) shall be the
original cost of such Investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write ups, write downs
or write offs with respect to such Investment and after giving effect to any
return of capital, repayment or dividends or distributions in respect thereof
received in cash with respect to such Investment.


“IP Release Trigger” means Collateral Agent has confirmed its receipt of
evidence, satisfactory to Collateral Agent, that (a) the Flextronics License
Agreement (it is exists), the Flex Security Agreement, the Flex Pledge Agreement
and the Flextronics IP Security Agreement have been terminated, (b) Consolidated
Unrestricted Cash plus Consolidated Receivables, minus (iii) Consolidated
Receivables that the Account Debtor has not paid within sixty (60) days of
invoice date regardless of invoice payment period terms, must be at least
$35,000,000 for 90 consecutive days, where Consolidated Unrestricted Cash is not
less than $20,000,000 at all times during such period; and (c) no Event of
Default has occurred and continues as of the satisfaction of the foregoing
conditions.


“IP Security Agreement” means that certain Intellectual Property Security
Agreement dated as of December 27, 2016, by and between Borrower and Collateral
Agent.


“IRC” means the Internal Revenue Code of 1986, as amended from time to time.


“Joinder” means that certain Joinder in substantially the form attached as
Exhibit D, hereto.


“Joining Party” means any Person signing a Joinder as a “Co-Borrower” (as
defined in the Joinder) whereby such Person becomes bound to observe the
requirements of this Agreement as provided in the Joinder.


“Lender(s)” mean (a) the Persons listed on Schedule 1.2 (other than any such
Person that has ceased to be a party hereto) and (b) any Person that has become
a party hereto as a Lender.


“Lender Expenses” are all reasonable audit fees and expenses, costs, and
expenses (including reasonable attorneys’ fees and expenses) and reasonable fees
and expenses of accountants, advisors and consultants incurred by a Lender or an
Agent for preparing, amending, negotiating, administering, defending and
enforcing the Loan Documents and the Warrants (including, without limitation,
those incurred in connection with appeals or Insolvency Proceedings) or
otherwise incurred with respect to
Borrower.


“LIBOR Rate” means, for any date of determination, the three-month London
Interbank Offered Rate (rounded upward to the nearest 1/16 of one percent) that
appears on Bloomberg at 11:00 am (London, England time) on the second full
Business Day preceding the first day of such date of determination; provided,
that if such index ceases to exist or is no longer published or announced, then
the term “LIBOR Rate” shall mean the rate per annum determined by the
Administrative Agent to be the average of rates per annum at which deposits in
dollars are offered for a maturity comparable to such relevant interest period
to three (3) major banks in the London interbank market in London, England at
approximately 11:00 a.m. (England, London time), two Business Days prior to the
first day of such date of determination. Notwithstanding the foregoing, the
LIBOR Rate shall not be less than 0%. The LIBOR Rate shall be determined on the
first Business Day of each month by Administrative Agent, such determination
being conclusive absent manifest error.


“LIBOR Unavailability Notice” shall have the meaning assigned to such term in
Section 1.3(e).






--------------------------------------------------------------------------------




“Lien” means a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.


“Loan” means the Term Loan.


“Loan Documents” are, collectively, this Agreement, the Perfection Certificates,
the Security Documents, each Joinder, each Note and any other present or future
agreement between Borrower and/or any Joining Party and/or for the benefit of
Lenders and/or Agents, as all such may be amended, restated, supplemented,
amended and restated or otherwise modified from time to time.


“Loan Parties” mean Borrower, any Joining Party and any guarantor of such
entities’ obligations under the Loan Documents. For the avoidance of doubt, no
Foreign Subsidiary or Excluded Subsidiary (nor any of their Subsidiaries) shall
become a Loan Party under the Loan Documents.


“Loan Party” means any of the Loan Parties.


“Material Adverse Change” means any circumstance, occurrence, fact, condition
(financial or otherwise) or change (including a change in Applicable Law, event,
development or effect) that, individually or in the aggregate, has, or is
reasonably likely to have, in the opinion of Collateral Agent or the Required
Lenders, acting reasonably, in a Material Adverse Effect.


“Material Adverse Effect” means (i) a material adverse effect (or a series of
adverse effects, none of which is material in and of itself but which,
cumulatively, result in a material adverse effect) on the business, operations,
affairs, performance, properties, Revenue, assets, liabilities (including
contingent liabilities), obligations, capitalization, results of operations
(financial or otherwise), cash flows or condition (financial or otherwise) of
the Borrower and its Subsidiaries taken as a whole, (ii) any material impairment
of any Loan Party’s ability to exercise its rights or perform any of its
obligations under this Agreement or any of the Security Documents or (iii) any
prejudice to, restriction on or rendering unenforceable or ineffective, any
obligation under this Agreement or any of the Security Documents or any Lien
over all or any material portion of the Collateral or any right intended or
purported to be granted under or pursuant to any of the Loan Documents to or for
the benefit of Agents or Lenders. The final determination as to whether a
Material Adverse Effect has occurred will be made by either Collateral Agent or
the Required Lenders acting reasonably.


“Monthly Financial Statements” is defined in Section 5.2(a).


“Note” means for a Term Loan, the Note attached in substantially the form
attached hereto as Exhibit E.
“Notice of Borrowing” means a notice given by Borrower to Administrative Agent
in accordance with Section 2.2(a), substantially in the form of Exhibit C, with
appropriate insertions.


“Obligations” are each Loan Party’s obligations to pay when due any debts,
principal, interest, Origination Fee, Commitment Fee, Lender Expenses,
Prepayment Fee, Closing Fee and other amounts such Person owes Lender now or
later, whether under this Agreement, the Loan Documents or otherwise, and
including interest accruing after Insolvency Proceedings begin, and debts,
liabilities, or obligations of such Person assigned to Lender, and to perform
each Loan Party’s duties under the Loan Documents.


“OFAC” is defined in Section 4.13.


“Operating Income’ means for any Person, such Person’s gross profit minus
operating expenses, depreciation and amortization, in each case as determined in
accordance with GAAP, provided that the following expenses may be added back (y)
expenses related to stock based compensation in the amount of up to $3,100,000
for the first fiscal quarter of 2017, up to $3,200,000 for the second fiscal
quarter of 2017, up to $3,200,000 for the third fiscal quarter of 2017, and up
to $3,300,000 for the fourth fiscal quarter of 2017, and (z) restructuring fees
and expenses up to $9,000,000 for the fiscal year of 2017, in all cases
consistent




--------------------------------------------------------------------------------




with past practices as reported in the financial statements provided to Lenders
and their Affiliates immediately prior to the Effective Date.


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.


“Origination Fee” means a payment in the amount of $75,000 due from Borrower to
Lenders to initiate Lenders’ due diligence process.


“Participant Register” is defined in Section 13.1(f).


“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.


“Payment Office” means the office of the Administrative Agent located at 225 W.
Washington St., 21st Floor, Chicago, IL 60606, or such other office or account
as the Administrative Agent may hereafter designate in writing as such to the
other parties hereto.


“Payroll Account” means a zero balance account maintained by Borrower used
exclusively to process payroll and related taxes.


“Perfection Certificate” is defined in Section 4.1(a).


“Permitted Indebtedness” means:


(a) Indebtedness to Lenders under this Agreement and the other Loan Documents;


(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificates; (c) Subordinated Debt;
(d) Indebtedness consisting of (i) unsecured guarantees arising with respect to
customary indemnification obligations to purchasers in connection with
Dispositions permitted under Section 6.1; and (iii) unsecured guarantees with
respect to Indebtedness of Borrower or one of its Subsidiaries, to the extent
that the Person that is obligated under such guaranty could have incurred such
underlying Indebtedness under this Agreement;


(e) intracompany Indebtedness among any Loan Parties;


(f) Indebtedness incurred as a result of endorsing negotiable instruments or
other payment items for deposit, in all cases received in the ordinary course of
business;


(g) Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;


(h) reserved;


(i) Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or cash management services;


(j) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Borrower or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year;






--------------------------------------------------------------------------------




(k) the incurrence by Borrower or its Subsidiaries of Indebtedness under Hedging
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with Borrower’s and its
Subsidiaries’ operations and not for speculative purposes;


(l) unsecured Indebtedness of Borrower owing to employees, former employees,
officers, former officers, directors, former directors, or consultants (or any
spouses, ex-spouses, or estates of any of the foregoing) incurred in connection
with the redemption or repurchase by Borrower of the Equity Interests of
Borrower that has been issued to such Persons, so long as (i) no Default or
Event of Default has occurred and is continuing or would result from the
incurrence of such Indebtedness, (ii) the aggregate amount of all such
Indebtedness does not exceed Two Hundred Fifty Thousand Dollars ($250,000), and
(iii) such Indebtedness is subordinated to the Obligations on terms and
conditions reasonably acceptable to Collateral Agent;


(m) Indebtedness composing Permitted Investments;


(n) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business;


(o) Indebtedness in an aggregate outstanding principal amount not to exceed Five
Million Dollars ($5,000,000) at any time outstanding for all Foreign
Subsidiaries; provided, that such Indebtedness is not directly or indirectly
recourse to any of the Loan Parties or of their respective assets;


(p) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness;


(q) other unsecured Indebtedness in an aggregate outstanding principal amount
not to exceed Five Hundred Thousand Dollars ($500,000) at any time outstanding;
and


(r) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (q) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.


“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party, (b) a Subsidiary of Borrower that is not a Loan Party to
another Subsidiary of Borrower that is not a Loan Party, and (c) a Subsidiary of
Borrower that is not a Loan Party to a Loan Party, so long as the parties
thereto are party to the Intercompany Subordination Agreement.


“Permitted Investments” mean:


(a) Investments (including, without limitation, in Subsidiaries) existing on the
Effective Date and shown on the Perfection Certificates;


(b) Investments after the Effective Date among any Loan Parties; (c) Investments
consisting of Cash or Cash Equivalents;
(d) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;


(e) advances made in connection with purchases of goods or services in the
ordinary course of business;


(f) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries;






--------------------------------------------------------------------------------




(g) guarantees permitted under the definition of Permitted Indebtedness; (h)
Permitted Intercompany Advances;
(i) Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers) or as
security for any such Indebtedness or claims;


(j) Reserved;


(k) (i) non-Cash loans and advances to employees, officers, and directors of
Borrower or any of its Subsidiaries for the purpose of purchasing Equity
Interests in Borrower so long as the proceeds of such loans are used in their
entirety to purchase such Equity Interests in Borrower, and (ii) loans and
advances to employees and officers of Borrower or any of its Subsidiaries in the
ordinary course of business for any other business purpose and in an aggregate
amount not to exceed Two Hundred Fifty Thousand Dollars ($250,000) in any fiscal
year;


(l) Investments resulting from entering into agreements relative to Indebtedness
that is permitted under clauses (i) or (k) of the definition of Permitted
Indebtedness; and


(m) joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the nonexclusive licensing of technology, the development
of technology or the providing of technical support and strategic alliances with
particular customers in which such customers will share in the research and
development expense of Borrower associated with the incorporation by such
customers of microconverters purchased from Borrower into solar panels produced
by such customers, provided in all cases that any cash investments by Borrower
do not exceed Five Hundred Thousand Dollars ($500,000) in the aggregate in any
fiscal year.


“Permitted Liens” mean:


(a) Liens existing on the Effective Date and shown on the Perfection
Certificates or arising under this Agreement and the other Loan Documents;
(b) Liens for unpaid Taxes, fees, assessments or other government charges or
levies, either (i) not past due or (ii) do not have priority over Collateral
Agent’s Liens and are being contested in good faith and for which Borrower
maintains adequate reserves on Borrower’s Books, provided that no notice of any
such Lien has been filed or recorded under the IRC and the Treasury Regulations
adopted thereunder;


(c) purchase money Liens or capital leases (i) on Equipment and related software
acquired or held by Borrower after the Effective Date which is incurred for
financing the acquisition of the Equipment and related software securing no more
than $2,000,000 in the aggregate which remains outstanding, or (ii) existing on
Equipment and related software when acquired prior to the Effective Date, if the
Lien is confined to the property and improvements and the proceeds of the
Equipment and related software;


(d) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;


(e) licenses of Intellectual Property permitted under Section 6.1;


(f) Liens granted to Flextronics Industrial LTD under the Flextronics Security
Agreement and Flextronics Pledge Agreement, which Liens granted to Flextronics
must at all times be junior and subordinate to the Liens granted Collateral
Agent;


(g) reserved;




--------------------------------------------------------------------------------






(h) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens are for sums not yet delinquent;


(i) Liens on amounts deposited to secure Borrower’s and its Subsidiaries
obligations in connection with worker’s compensation or other unemployment
insurance;


(j) with respect to any real property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof;


(k) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of a permitted refinancing thereof and so
long as the replacement Liens only encumber those assets that secured the
original Indebtedness;


(l) rights of setoff or bankers’ liens upon deposits of funds in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of Deposit Accounts in the ordinary course of business;


(m) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness;


(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
provided that the amount owed for such customs duties is not yet due;


(o) Liens consisting of cash collateral securing (i) obligations of the Foreign
Subsidiaries under foreign credit cards, credit card processing services, debit
cards, stored value cards, commercial cards (including so-called “purchase
cards”, “procurement cards” or “p- cards”) or other cash management services
permitted by clause (i) of the definition of Permitted Indebtedness, but in each
such case only to the extent that such cash collateral is owned by one or more
of the Foreign Subsidiaries; (ii) any Hedging Agreement; and


(p) other Liens securing obligations not in excess of One Hundred Thousand
Dollars
($100,000).


“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.


“Pledge Agreements” mean, collectively, any local law pledge agreement relating
to the Equity Interests or evidence of Indebtedness of any Subsidiary owned
directly or indirectly by a Loan Party to the extent necessary or useful to
perfect Collateral Agent’s security interest therein under applicable laws.


“Pledged Account” means any Deposit Account, Securities Account, Commodity
Account or other similar account (other than an Excluded Account) even though it
may not precisely fit the definition of a Deposit Account, Securities Account or
a Commodity Account.


“Prepayment Fee” means a payment equal to the amount of the Term Loan being
prepaid multiplied by the Prepayment Percentage.


“Prepayment Percentage” means (i) three percent (3.00%) of the Term Loan amount
prepaid on or prior to the first anniversary of July 8, 2016, and (ii) two
percent (2.00%) of the Term Loan amount prepaid after the first anniversary of
July 8, 2016 of such Term Loan but on or prior to the second anniversary of July
8, 2016, and (iii) one percent (1.00%) of the Term Loan amount prepaid after the
second anniversary of July 8, 2016 but prior to the Term Loan Maturity Date.




--------------------------------------------------------------------------------






“Prime Rate” means, for any day, the rate of interest in effect for such day
that is identified and normally published by The Wall Street Journal as the
“Prime Rate” (or, if more than one rate is published as the Prime Rate, then the
highest of such rates), with any change in Prime Rate to become effective as of
the date the rate of interest which is so identified as the “Prime Rate” is
different from that published on the preceding Business Day. If The Wall Street
Journal no longer reports the Prime Rate, or if the Prime Rate no longer exists,
or Administrative Agent determines in good faith that the rate so reported no
longer accurately reflects an accurate determination of the prevailing Prime
Rate, then Administrative Agent may select a reasonably comparable index or
source to use as the basis for the Prime Rate.


“Pro Rata Percentage” means, with respect to any Lender, a percentage equal to a
fraction, the numerator of which is such Lender’s Term Loan Commitment and the
denominator of which is the aggregate of the Term Loan Commitments of all
Lenders.


“Quarterly Financial Statements” is defined in Section 5.2(b).


“Recipient” means (a) Administrative Agent, (b) Collateral Agent, and (c) any
Lender, as applicable.


“Register” is defined in Section 13.1(d).


“Registered Organization” means any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.


“Related Fund” means, with respect to any Lender that is a fund or commingled
investment vehicle that invests in bank loans, any other fund that invests in
bank loans and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Required Lenders” means, at any time, Lenders having funded Credit Extensions
and having Term Loan Commitments representing more than 50% of the sum of all
Credit Extensions and Term Loan Commitments at such time.


“Requirement of Law” means as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.


“Responsible Officer” means any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.


“Restricted License” is any material license or other material agreement with
respect to which Borrower is the licensee (a) that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property, or (b) for which a default
under or termination of could interfere with Collateral Agent’s right to sell
any Collateral.


“Restricted Payment” is defined in Section 6.7.


“Revenue” means, for any Person, revenue received by such Person as determined
in accordance with GAAP from the sale of finished Goods Inventory or services,
in all cases in the ordinary course of such entity’s business, less returns,
credits and sales taxes.






--------------------------------------------------------------------------------




“SBA Forms” mean SBA Form 480 (11-10), SBA Form 652 (11-91) and SBA Form 1031
(12/10) promulgated by the U.S. Small Business Administration.


“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the United Stated federal government administering the
Securities Act.


“Securities Account” means any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.


“Securities Act” means the Securities Act of 1933, as amended, or any similar
United States Federal statute, and the rules and regulations of the SEC
thereunder, all as the same shall be in effect from time to time.


“Security Documents” mean the IP Security Agreement, the Pledge Agreements,
Perfection Certificates, any Joinder, any Control Agreement, any Subordination
Agreement and each of the security agreements and other instruments and
documents executed and delivered pursuant to any of the foregoing or in
connection with Section 5.8.


“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
“Subordination Agreement” means any subordination, intercreditor, or other
similar agreement in form and substance satisfactory to Collateral Agent entered
into between Collateral Agent and the other creditor, on terms acceptable to
Collateral Agent whereby a Person subordinates the Indebtedness of any Loan
Party to such Person to the Indebtedness of any Loan Party to Collateral Agent
and/or Lenders.


“Subordinated Debt” means indebtedness subject to a Subordination Agreement.


“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless the context otherwise
requires, each reference to a Subsidiary herein shall be a reference to a
Subsidiary of Borrower.


“Tax Returns” mean all returns, declarations, reports, schedules, forms or
information return or statement of, or with respect to, Taxes filed or required
to be filed with any Governmental Authority or depository.


“Taxes” mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.






--------------------------------------------------------------------------------




“Term Loan” means the term loan made available by Lenders to Borrower under the
Initial Credit Extension and the Additional Credit Extension pursuant to Section
1.2 of the Agreement, which amount shall not exceed in the aggregate Fifty
Million Dollars ($50,000,000).


“Term Loan Alternate Base Rate” means, for any day, the greater of (a) 10.3125%
and (b) a fluctuating rate of interest per annum equal to the Prime Rate in
effect on such day plus 6.5625%, provided that during the time the Accommodation
Conditions remain satisfied, the Term Loan Alternate Base Rate shall be reduced
by 1.0%. Any change in the Term Loan Alternate Base Rate due to a change in the
Prime Rate shall be effective from and including the effective day of such
change in the Prime Rate. For the avoidance of doubt, once the Accommodation
Conditions have been satisfied and then become unsatisfied, the Term Loan
Alternate Base Rate shall increase by 1.0% and the Term Loan Alternate Base Rate
shall no longer be eligible for reduction based on satisfying the Accommodation
Conditions.


“Term Loan Commitment” means with respect to each Term Loan Lender, the
commitment of such Lender to make Credit Extensions under the Term Loan
hereunder as set forth on Schedule 1.2 directly below the column entitled “Term
Loan Commitment,” or in the Assignment and Acceptance pursuant to which such
Lender assumed its Term Loan Commitment, in all cases as the same may be
reduced, terminated or adjusted as provided in the Agreement. The aggregate
amount of Lenders’ Term Loan Commitments is Fifty Million Dollars ($50,000,000).


“Term Loan Lender” mean each Lender with a Term Loan Commitment or with
outstanding Term Loan.


“Term Loan Interest Rate” means, for any given day, the greater of (a) 10.3125%,
and (b) a fluctuating rate of interest per annum equal to the LIBOR Rate plus
9.25%; provided that all times during which there is an effective LIBOR
Unavailability Notice, the Term Loan Interest Rate shall mean the Term Loan
Alternate Base Rate; provided further, that during the time the Accommodation
Conditions remain satisfied, the Term Loan Interest Rate shall be reduced by
1.0%. Any change in the Term Loan Interest Rate due to a change in the LIBOR
Rate shall be effective from and including the effective day of such change in
the LIBOR Rate. For the avoidance of doubt, once the Accommodation Conditions
have been satisfied and then become unsatisfied, the Term Loan Interest Rate
shall increase by 1.0% and the Term Loan Interest Rate shall no longer be
eligible for reduction based on satisfying the Accommodation Conditions.


“Term Loan Maturity Date” means July 1, 2020.


“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of a Person connected with
and symbolized by such trademarks.


“Unrestricted Cash” of any Person, shall mean Cash or Cash Equivalents of such
Person, (a) that are not, and are not required to be, designated as “restricted”
on the financial statements of such Person, (b) that are not contractually
required, and have not been contractually committed by such Person, to be used
for a specific purpose, (c) that are not subject to (i) any provision of law,
statute, rule or regulation, (ii) any provision of the organizational documents
of such Person, (iii) any order of any Governmental Authority or (iv) any
contractual restriction (including the terms of any Equity Interests), in each
case of (i) through (iv), preventing such Cash or Cash Equivalents from being
applied to the payment of the Obligations, (d) in which no Person other than the
Collateral Agent has a Lien other than Permitted Liens as set forth in
subsection (h) of the definition of Permitted Liens, and (e) that are held in a
Deposit Account or Securities Account, as applicable, in which the Collateral
Agent has a valid and enforceable security interest, perfected by “control”
(within the meaning of the applicable Code), but in all cases shall exclude the
amount of such Person’s Indebtedness which is more than three (3) Business Days
overdue.


“USA FREEDOM Act” means The Uniting and Strengthening America by Fulfilling
Rights and Ending Eavesdropping, Dragnet-collection and Online Monitoring (USA
FREEDOM ACT) Act of 2015, Public Law 114-23 (June 2, 2015), as may be amended.






--------------------------------------------------------------------------------




“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as may be
amended.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the IRC.


“Warrant” means the warrant to purchase Borrower’s common stock Borrower issues
to each Lender on the Effective Date, as such Warrants may be amended, restated,
supplemented, amended and restated or otherwise modified from time to time.


“Wells Fargo Additional Security Agreements” mean that certain Copyright
Security Agreement, Trademark Security Agreement and Patent Security Agreement
by and between Wells Fargo Bank, National Association and Borrower dated as of
December 27, 2016, as such agreement may be amended, restated, supplemented,
amended and restated or otherwise modified from time to time.


“Wells Fargo Credit Agreement” means that certain AMENDED AND RESTATED CREDIT
AGREEMENT by and among WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent, the lenders that are parties thereto as the Lenders, and ENPHASE ENERGY,
INC., as borrower dated as of December 18, 2015, as such agreement may be
amended, restated, supplemented, amended and restated or otherwise modified from
time to time.


“Wells Fargo Guaranty and Security Agreement” means that certain AMENDED AND
RESTATED GUARANTY AND SECURITY AGREEMENT executed and delivered by Borrower and
each of the guarantor parties thereto as grantors, and WELLS FARGO BANK,
NATIONAL ASSOCIATION as agent dated as of December 18, 2015, as such agreement
may be amended, restated, supplemented, amended and restated or otherwise
modified from time to time,


“Wells Fargo Indebtedness” means the “Obligations” (as defined in the Wells
Fargo Credit Agreement) arising under the Wells Fargo Credit Agreement and
secured by the Wells Fargo Guaranty and Security Agreement and the Wells Fargo
Additional Security Agreements.


[Signature page follows.]






--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.


LENDER:


Tennenbaum Special Situations Fund IX, LLC Tennenbaum Special Situations IX-A,
LLC Tennenbaum Special Situations IX-0, L.P. Tennenbaum Special Situations IX-C,
L.P. Tennenbaum Energy Opportunities Co, LLC Tennenbaum Senior Loan Fund IV-B,
LP
Each as Lenders


On behalf of each of the above entities:


By: Tennenbaum Capital Partners, LLC
Its: Investment Manager


By: /s/ Philip Tseng                
Name: Philip Tseng                
Title: Managing Partner                
Address:
c/o Tennenbaum Capital Partners, LLC
2951 28th Street, Suite 1000
Santa Monica, CA 90405
Attention: Todd Jaquez-Fissori and Asher Finci





COLLATERAL AGENT:


Obsidian Agency Services, Inc., as Collateral Agent




By: /s/ Philip Tseng            
Name: Philip Tseng            
Title: Vice President            









ADMINISTRATIVE AGENT:


Cortland Capital Market Services LLC, as Administrative Agent





--------------------------------------------------------------------------------






By: /s/ Emily Ergang Pappas            
Name: Emily Ergang Pappas            
Title: Associate Counsel            





BORROWER:


Enphase Energy, Inc.




/s/ Bert Garcia          
Name: Bert Garcia 
Title: CFO


 
 




SCHEDULES AND EXHIBITS


Schedule 1.2 – List of Lenders and Term Loan Commitments


Exhibit A – Collateral Description Exhibit B – Compliance Certificate Exhibit C
– Notice of Borrowing Exhibit D –Joinder
Exhibit E – Note – Term Loan


Exhibit F – Form of Assignment and Acceptance


Exhibit G – Administrative Questionnaire


Exhibit H – Tax Certificates







--------------------------------------------------------------------------------





SCHEDULE 1.2


LIST OF LENDERS AND TERM LOAN COMMITMENTS


Name of Lender
Initial Term Loan Commitment
Additional Term
Loan Commitment
Total Term Loan
Commitment
Comments
Tennenbaum Special Situations Fund IX, LLC
$15,291,000.00
$9,786,240.00
$25,077,240.00
Lender will fund its Pro Rata Percentage of the applicable Credit Extension
Tennenbaum Special Situations IX-A, LLC.
$3,052,000.00
$1,953,280.00
$5,005,280.00
Lender will fund its Pro Rata Percentage of the applicable Credit Extension
Tennenbaum Special Situations IX-O, L.P.
3,804.000.00
$2,434,560.00
$6,238,560.00
Lender will fund its Pro Rata Percentage of the applicable Credit Extension
Tennenbaum Special Situations IX-C, L.P.
$2,853,000.00
$1,825,920.00
$4,678,920.00
Lender will fund its Pro Rata Percentage of the applicable Credit Extension
Tennenbaum Energy Opportunities Co, LLC
$0.00
$7,000,000.00
7.000,000.00
Lender will fund its Pro Rata Percentage of the applicable Credit Extension
Tennenbaum Senior Loan Fund IV-B, LP
$0.00
$2,000,000.00
$2,000,000.00
Lender will fund its Pro Rata Percentage of the applicable Credit Extension
TOTAL
$25,000,000.00
$25,000,000.00
$50,000,000.00
 








--------------------------------------------------------------------------------





SCHEDULE 1.4


WIRE TRANSFER INSTRUCTIONS Cortland to provide wire instructions for all
payments under the Agreement







--------------------------------------------------------------------------------





EXHIBIT A
COLLATERAL DESCRIPTION
The Collateral consists of all of Borrower’s real and personal property of every
kind and nature whether now owned or hereafter acquired by, or arising in favor
of Borrower, and regardless of where located, including, without limitation, all
of Borrower’s right, title and interest in and to the following property:


1. All Goods, Accounts (including health-care receivables), Pledged Accounts,
Equipment, Inventory, contract rights (including Intellectual Property and
Intellectual Property Licenses) or rights to payment of money, leases, license
agreements (including Intellectual Property and Intellectual Property Licenses),
franchise agreements, General Intangibles (including Intellectual Property and
Intellectual Property Licenses), Commercial Tort Claims, Documents, Instruments
(including any Promissory Notes), Chattel Paper (whether tangible or
electronic), cash and Cash Equivalents, Fixtures, letters of credit, Letter of
Credit Rights (whether or not the letter of credit is evidenced by a writing),
Securities, and all other Investment Property, Supporting Obligations, and
Financial Assets, whether now owned or hereafter acquired, wherever located;


2.    All real property interests (including leaseholds, mineral rights, timber,
etc.); and


3. All Borrower’s Books relating to the foregoing, and all additions,
attachments, accessories, accessions and improvements to any of the foregoing,
and all substitutions, replacements or exchanges therefor, and all Proceeds,
insurance claims, products, profits and other rights to payments not otherwise
included in the foregoing;


provided, that, the grant of security interest herein shall not extend to and
the term “Collateral” shall not include (a) any rights or interests held under
any contract, lease, permit, license, or license agreement covering real or
personal property of any Loan Party that are not assignable or prohibit the
grant of a security interest or lien therein by applicable law or their terms
without the consent of the licensor thereof (but only to the extent such
restriction on assignment is enforceable under applicable law); (b) equipment
subject to liens permitted pursuant to Subsection (c) of the definition of
Permitted Liens where the agreements governing the capital lease obligations or
purchase money Indebtedness related thereto prohibit such security interest, for
so long as such prohibition exists; (c) voting Equity Interests of any Foreign
Subsidiary or Excluded Domestic Subsidiary, solely to the extent that such
Equity Interests represent more than 65% of the outstanding voting Equity
Interests of such Foreign Subsidiary or Excluded Domestic Subsidiary; or (d) any
United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to use trademark
applications under applicable federal law; provided, that upon submission and
acceptance by the USPTO of an amendment to allege use pursuant to
15 U.S.C. Section 1060(a) (or any successor provision), such intent-to-use
trademark application shall be considered Collateral.


In the event that the IP Release Trigger Occurs, then the Collateral shall
consist of all Borrower’s real and personal property of every kind and nature
whether now owned or hereafter acquired by, or arising in favor of Borrower, and
regardless of where located, including, without limitation, all of Borrower’s
right, title and interest in and to the following property:


1. All Goods, Accounts (including health-care receivables), Pledged Accounts,
Equipment, Inventory, contract rights (excluding Intellectual Property and
Intellectual Property Licenses) or rights to payment of money, leases, license
agreements (excluding Intellectual Property and Intellectual Property Licenses),
franchise agreements, General Intangibles (excluding Intellectual Property and
Intellectual Property Licenses), Commercial Tort Claims, Documents, Instruments
(including any Promissory Notes), Chattel Paper (whether tangible or
electronic), cash and Cash Equivalents,





--------------------------------------------------------------------------------




Fixtures, letters of credit, Letter of Credit Rights (whether or not the letter
of credit is evidenced by a writing), Securities, and all other Investment
Property, Supporting Obligations, and Financial Assets, whether now owned or
hereafter acquired, wherever located, provided however, that (i) the Collateral
shall include all Accounts and General Intangibles that consist of rights to
payment and proceeds from the sale, licensing or disposition of all or any part,
or rights in, the Intellectual Property or Intellectual Property Licenses (the
“Rights to Payment”); and (ii) if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in Borrower’s Intellectual
Property or Intellectual Property Licenses is necessary to have a security
interest in the Rights to Payment, then the Collateral shall automatically, and
effective as of the date of this Agreement, include the Intellectual Property to
the extent necessary to permit perfection of Collateral Agent’s security
interest in the Rights to Payment;


2. All real property interests (including leaseholds, mineral rights, timber,
etc.); and


3. All Borrower’s Books relating to the foregoing, and all additions,
attachments, accessories, accessions and improvements to any of the foregoing,
and all substitutions, replacements or exchanges therefor, and all Proceeds,
insurance claims, products, profits and other rights to payments not otherwise
included in the foregoing;


provided, that, the grant of security interest herein shall not extend to and
the term “Collateral” shall not include (a) any rights or interests held under
any contract, lease, permit, license, or license agreement covering real or
personal property of any Loan Party that are not assignable or prohibit the
grant of a security interest or lien therein by applicable law or their terms
without the consent of the licensor thereof (but only to the extent such
restriction on assignment is enforceable under applicable law); (b) equipment
subject to liens permitted pursuant to Subsection (c) of the definition of
Permitted Liens where the agreements governing the capital lease obligations or
purchase money Indebtedness related thereto prohibit such security interest, for
so long as such prohibition exists; (c) voting Equity Interests of any Foreign
Subsidiary or Excluded Domestic Subsidiary, solely to the extent that such
Equity Interests represent more than 65% of the outstanding voting Equity
Interests of such Foreign Subsidiary or Excluded Domestic Subsidiary; or (d) any
United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to use trademark
applications under applicable federal law; provided, that upon submission and
acceptance by the PTO of an amendment to allege use pursuant to 15 U.S.C.
Section 1060(a) (or any successor provision), such intent-to-use trademark
application shall be considered Collateral.







--------------------------------------------------------------------------------





EXHIBIT B


COMPLIANCE CERTIFICATE




TO: FROM: DATE:


The undersigned authorized officer of              (“Borrower”) certifies that
under the terms and conditions of the Amended and Restated Loan and Security
Agreement among Borrower, Collateral Agent, Administrative Agent and Lenders
dated as of          2017 (the “Agreement”):
(I)    Borrower is in complete compliance for the period ending             
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct on this date except that those representations and warranties expressly
referring to a specific date shall be true, accurate and complete in all
material respects as of such date; (4) Borrower, and each of its Subsidiaries,
has timely filed all required Tax Returns and reports, and Borrower has timely
paid all foreign, federal, state and local Taxes, assessments, deposits and
contributions owed by Borrower except as otherwise permitted pursuant to the
terms of Section 4.9 of the Agreement; and (5) no Liens have been levied or
claims made against Borrower or any of its Subsidiaries relating to unpaid
employee payroll or benefits of which Borrower has not previously provided
written notification to Collateral Agent.


Attached are the required documents supporting the certification, including
documentation underlying compliance with Section 5.11. The undersigned certifies
that all the financial statements delivered with this Compliance Certificate
have been prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or, in the case of
monthly or quarterly financial statements, the absence of footnotes and normal
year-end adjustments. The undersigned acknowledges that no borrowings may be
requested at any time or date of determination that Borrower is not in
compliance with any of the terms of the Agreement, and that compliance is
determined not just at the date this certificate is delivered. Capitalized terms
used but not otherwise defined herein shall have the meanings given them in the
Agreement.


Please indicate compliance status by circling Yes/No under “Complies” column.


Reporting Covenant    Required    Complies


Monthly financial statements    Monthly within 30 days    Yes No
(45 days if quarter end, and
60 days if year end)









--------------------------------------------------------------------------------




Quarterly financial statements
Quarterly within 45 days
Yes
No
Annual financial statement (CPA Audited)
FYE within 90 days
Yes
No
Board approved Operating Budget
FYE within 60 days after the end of the year
Yes
No



The following space should be used to list:


•
Intellectual Property registered (or a registration application submitted) after
the Effective Date and which has not yet been listed on a previous Compliance
Certificate, or any other permitted updates to the Perfection Certificates; and

•
any material change in the composition of (i) Borrower’s or any of its
Subsidiaries’ Intellectual Property, (ii) the registration of any copyright,
including any subsequent ownership right of Borrower or any of its Subsidiaries’
in or to any registered copyright, patent or trademark not shown in the
Perfection Certificates, and (iii) Borrower’s knowledge of an event that could
reasonably be expected to materially and adversely affect the value of its or
any of its Subsidiaries’ Intellectual Property.



(if no registrations or updates, state “None”)






The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.” The listing of an exception
does not excuse non-compliance.)










Date:    [Borrower]








Name: Title:





--------------------------------------------------------------------------------






EXHBIT C


FORM OF NOTICE OF BORROWING




    , 201_


TO:    Cortland Capital Market Services LLC
225 W. Washington St., 21st Floor
Chicago, IL 60606
Attention: Attn: Ryan Warren and Legal Department
Email: ryan.warren@cortlandglobal.com and legal@cortlandglobal.com


RE:    Enphase Energy, Inc.


Reference is made to that certain Amended and Restated Loan and Security
Agreement, dated as of February     , 2017 (as the same may be amended,
restated, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), by and among Enphase Energy, Inc. (the
“Borrower”) and          and          (collectively, “Lenders”). Capitalized
terms used herein and not otherwise defined herein are used herein as defined in
the Credit Agreement.


Borrower hereby gives you notice, irrevocably, pursuant to Section 2.4 of the
Credit Agreement that it hereby requests a borrowing (the “Proposed Borrowing”)
under the Credit Agreement and, in connection therewith, sets forth below the
information relating to the Proposed Borrowing as required by Section 2.4 of the
Credit Agreement:


a.    The date of the Proposed Borrowing is_        , 201    _ (the “Funding
Date”).
b.    The aggregate principal amount of the Proposed Borrowing is $     , and is
to be made under the Term Loan.
c.    The proceeds are to be funded to the following account:


Bank Name:                    
Bank Address:                    
                        
Account Number:                 





--------------------------------------------------------------------------------




ABA Number:                    
Account Name:                


The undersigned, being the Chief Financial Officer of Borrower, after due
inquiry hereby certifies that the following statements are true on the date
hereof, shall be true on the Funding Date, both before and after giving effect
to the Proposed Borrowing and any other Loan to be made on or before the Funding
Date:


(i) as of the Funding Date, the representations and warranties contained in the
Credit Agreement and in the other Loan Documents are true and correct in all
respects on and as of the Funding Date to the same extent as though made on and
as of the Funding Date (or to the extent such representations and warranties
specifically relate to a specified date on and as of such specified date);
(ii) as of the Funding Date, no event has occurred and is continuing or would
result from the consummation of the Proposed Borrowing that would constitute a
Default or an Event of Default; and


(iii) as of the Funding Date, no injunction or other restraining order has been
issued and no hearing to cause an injunction or other restraining order to be
issued is pending or noticed with respect to any action, suit or proceeding
seeking to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated by the
Credit Agreement or the making of the Proposed Borrowing or the making of a
Credit Extension under the Credit Agreement.


Delivery of an executed counterpart of this Notice of Borrowing by facsimile or
other electronic means shall be effective as delivery of an original executed
counterpart of this Notice of Borrowing.


[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------










Enphase Energy, Inc.






By:                     
Name:
Title:





--------------------------------------------------------------------------------






EXHIBIT D


Joinder


This Joinder (the “Agreement”) is entered into as of _________ __, 201_, by and
between Obsidian Agency Services, Inc. (“Agent”) and _________________, a
______________ [corporation / limited liability company] (“Co-Borrower”).
WHEREAS, as a condition to Agent and Lenders entering into that certain Amended
and Restated Loan and Security Agreement dated             , 2017, as such may
be amended, restated, supplemented, amended and restated or otherwise modified
from time to time (the “Credit Agreement”) with Enphase Energy, Inc.
(“Borrower”), Agent and Lenders require that each of Borrower’s Subsidiaries
agree to become bound by Credit Agreement as if such entity were a party
thereto, as modified by this Agreement.


WHEREAS, Co-Borrower is a Subsidiary.


WHEREAS, Co-Borrower acknowledges and agrees that it derives a substantial
benefit from the Credit Agreement even if it does not directly receive proceeds
thereunder, and that it is willing to deliver this Agreement in order to induce
Lenders to extend such credit.


NOW, THEREFORE, based on the promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
Agent, Lenders and Co-Borrower hereby agree:




1. Capitalized terms used but not defined herein shall have the meaning provided
in the Credit Agreement. The recitals set forth above are incorporated herein by
reference.


2. By signing below, Co-Borrower shall be bound by the Credit Agreement as if it
were Borrower with the following exceptions:


a.    Co-Borrower is a     [corporation/ LLC/etc.];


b. Co-Borrower shall not be entitled to submit a Notice of Borrowing or
otherwise be entitled to require Lenders to make a Credit Extension to
Co-Borrower, it being acknowledged that only Borrower has any right to such
obtain funds from Lenders;


c.
Co-Borrower need not maintain separate insurance as long as it is covered under
Borrower’s insurance in compliance with Section 5.6 of the Credit Agreement.



d. Co-Borrower need not provide the periodic information or reports required by
Section 5.2 of the Credit Agreement as long as the information and reports
submitted by Borrower contains complete and accurate information for
Co-Borrower; and


e.
Neither Agent nor Lender shall be required to provide Co-Borrower with any
notice or other deliverables under the Credit Agreement, it being agreed that
Co-Borrower shall look exclusively to Borrower for all such items. In
furtherance thereof, to the extent that Agent or Lenders have any duties,
obligations or responsibilities to Borrower under the Credit Agreement, those
duties, obligations and responsibilities will be limited to Borrower and not
extend to Co-Borrower.








--------------------------------------------------------------------------------




3. [Co-Borrower’s securities have not been certificated. If Co-Borrower
certificates its securities, it shall immediately deliver the original
certificate evidencing such securities to Agent and shall follow Agent’s
directions regarding such securities after the occurrence and during the
continuation of any Event of Default.]
4. The provisions of Sections 11, 13 and 14 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis.


5. Co-Borrower acknowledges that the providing of this Agreement to Agent is
integral and material to Agent and Lenders’ decision to proceed with the Credit
Agreement, without which Agent and Lenders would not proceed. Co-Borrower
further agrees that it is receiving substantial and material benefits from
Borrower’s execution of the Credit Agreement and receipt of the loan proceeds
thereunder, even if the loan proceeds have not directly been made available to
Co- Borrower. At a minimum, Co-Borrower acknowledges that it has received
reasonably equivalent value in connection with the execution and delivery of
this Agreement. Co-Borrower waives, for itself and any successors (e.g., an
assignee for the benefit of creditors, a receiver, a trustee in Bankruptcy, a
debtor-in-possession, etc.), to the fullest extent provided by law, any rights
or remedies regarding the enforceability of this Agreement, including without
limitation, that Co- Borrower did not receive adequate consideration in
connection with this Agreement or any of the transactions or agreements relating
thereto.






[signatures continued on the following page]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Joiner to be executed as
of the date first written above.


AGENT:


Obsidian Agency Services, Inc.






By:                     
Name:                    
Title:                    




CO-BORROWER:


[         ]


By:                     
Name:                    
Title:                    







--------------------------------------------------------------------------------





EXHIBIT E
Note – Term Loan
FORM OF TERM NOTE


$     .00                                              , 20    


FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a [            ] (the
“Borrower”, together with all successors and assigns), promises to pay [NAME OF
LENDER] hereinafter, together with its successors in title and permitted
assigns, “Lender”), the principal sum of         DOLLARS ($        .00), or such
lesser amount as is outstanding from time to time, on the dates and in the
amounts set forth in the Credit Agreement (as hereafter defined), with interest,
fees, expenses and costs at the rate and payable in the manner stated in the
Credit Agreement. As used herein, the “Credit Agreement” means and refers to
that certain Amended and Restated Loan and Security Agreement, dated as of [DATE
OF AGREEMENT] (as such may be amended, restated, supplemented, amended and
restated or otherwise modified from time to time) by and among Borrower, Lender,
Cortland Capital Market Services LLC, as administrative agent for the Lenders
(“Administrative Agent”) and Obsidian Agency Services, Inc. as collateral agent
for the Lenders (“Collateral Agent”). Capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Credit Agreement.


This Term Note is a “Note” to which reference is made in the Credit Agreement
and is subject to all terms and provisions thereof. This Term Note is also
entitled to the benefits of the Credit Agreement and is secured by the
Collateral. The principal of, and interest on, this Term Note shall be payable
at the times, in the manner, and in the amounts as provided in the Credit
Agreement and shall be subject to prepayment and acceleration as provided
therein. Administrative Agent’s books and records concerning the Term Loan, the
accrual of interest and fees thereon and the repayment of such Term Loan shall
be prima facie evidence of the indebtedness to Lender hereunder, absent manifest
error.


No delay or omission by Lender or Agents in exercising or enforcing any of their
powers, rights, privileges, remedies or discretions hereunder shall operate as a
waiver thereof on that occasion nor on any other occasion. No waiver of any
Event of Default shall operate as a waiver of any other Event of Default, nor as
a continuing waiver.


Borrower waives presentment, demand, notice and protest, and also waives any
delay on the part of the holder hereof. Borrower assents to any extension or
other indulgence (including, without limitation, the release or substitution of
Collateral) permitted by Collateral Agent, and/or Lender with respect to this
Term Note and/or any Loan Document or any extension or other indulgence with
respect to any other liability or any collateral given to secure any other
liability of Borrower or any other Person obligated on account of this Term
Note.


This Term Note shall be binding upon Borrower and upon its successors, assigns,
and representatives, and shall inure to the benefit of Lender and its
successors, endorsees and assigns.


Borrower agrees that any action or proceeding arising out of or relating to this
Term Note or for recognition or enforcement of any judgment, may be brought in
any California State court or Federal court





--------------------------------------------------------------------------------




of the United States of America sitting in Los Angeles, and any appellate court
from any thereof, and by execution and delivery of this Term Note, Borrower and
Lender each consent, for itself and in respect of its property, to the exclusive
jurisdiction of those courts. Each of Borrower and, by its acceptance hereof,
Lender, irrevocably and unconditionally waives, to the fullest extent that it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Term Note in any California State or Federal court. Each of
Borrower and, by its acceptance hereof, Lender, hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA WITHOUT REFERENCE TO ITS CONFLICT OF
LAW PRINCIPALS.


Each of Borrower and, by its acceptance hereof, Lender, makes the following
waiver knowingly, voluntarily, and intentionally, and understands that Lender or
Borrower, as applicable, are each relying thereon. EACH OF BORROWER AND LENDER
BY ITS ACCEPTANCE HEREOF, HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS TERM NOTE. If such waiver is for any reason not enforceable as provided,
then the provisions of Sections 11.3 and 11.4 of the Credit Agreement shall be
deemed incorporated herein by reference.




[Remainder of page intentionally left blank]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Term Note to be duly
executed and delivered by its duly authorized officer as of the date first above
written.








[NAME OF BORROWER]








By:      Name:
Title:


[SIGNATURE PAGE TO FORM OF TERM NOTE]







--------------------------------------------------------------------------------





TERM LOAN AND PAYMENTS








Date

--------------------------------------------------------------------------------



Amount of Term Loan

--------------------------------------------------------------------------------







Maturity
Date    Payments of Principal/Interest

--------------------------------------------------------------------------------



Principal Balance of Term Note

Name of Person Making this Notation

--------------------------------------------------------------------------------




EXHIBIT F


FORM OF ASSIGNMENT AND ACCEPTANCE


This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Amended and Restated Loan and Security Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.


For an agreed consideration set forth below as the “Purchase Price”, [the][each]
Assignor hereby irrevocably sells and assigns to [the Assignee][the respective
Assignees], and[the][each] Assignee hereby irrevocably purchases and assumes
from [the Assignor][the respective Assignors], subject to and in accordance with
the Standard Terms and Conditions and the Credit Agreement, as of the Effective
Date inserted by Administrative Agent as contemplated below (i) all of [the
Assignor’s][the respective Assignors’] rights and obligations in [its capacity
as a Lender][their respective capacities as Lenders] under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)]





--------------------------------------------------------------------------------




against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty (express or implied) by [the][any] Assignor.


1.
Assignor[s]:
    


2.


Assignee[s]:


    





            
1    For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2    For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second
bracketed language.
3    Select as appropriate.
4    Include bracketed language if there are either multiple Assignors or
multiple Assignees.


[for each Assignee identify Lender]


3.    Borrower: Enphase Energy, Inc., a Delaware corporation


4.
Administrative Agent: Cortland Capital Market Services LLC, including any
successor thereto, as the “Administrative Agent” under the Credit Agreement.



5.    Credit Agreement: The Amended and Restated Loan and Security Agreement,
dated as of
, 2017, among Enphase Energy, Inc., a Delaware corporation, as Borrower, Lenders
from time to time party thereto, Cortland Capital Market Services LLC, as
administrative agent for Lenders and Obsidian Agency Services, Inc., a Delaware
corporation, as collateral agent for Lenders.


6.    Term Loan Assigned Interest:


Assignor[s]5
Assignee[s]6
Aggregate Amount of Term Loan for all Lenders7
Amount of Term Loan Assigned
Percentage Assigned of Term Loan8
CUSIP Number
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 










7.    Reserved.







--------------------------------------------------------------------------------




8.    Purchase Price: $     


9.    Trade Date:    9


Effective Date:         , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
[Remainder of page intentionally left blank]














                
5    List each Assignor, as appropriate.
6    List each Assignee, as appropriate.
7    Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
8    Set forth, to at least 9 decimals, as a percentage of the Loan of all
Lenders thereunder.
9    To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.







--------------------------------------------------------------------------------





The terms set forth in this Assignment and Acceptance are hereby agreed to:
ASSIGNOR




[NAME OF ASSIGNOR]






By:     


Name: Title:




ASSIGNEE






[NAME OF ASSIGNEE]






By:
Name:

Title:






Consented to and Accepted:


Cortland Capital Market Services LLC, as Administrative Agent






By:
Name:

Title:







--------------------------------------------------------------------------------





Annex 1






STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ACCEPTANCE


1.    Representations and Warranties.


1.1. Assignor. [The][Each] Assignor (a) represents and warrants that it is the
legal and beneficial owner of the interest being assigned thereby free and clear
of any adverse claim and that its Commitment, and the outstanding balance of its
Loan, without giving effect to the assignments pursuant thereto, are as set
forth herein; and (b) except as set forth in (a) above, makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Loan Document or any other instrument or document furnished pursuant to
the Credit Agreement, or the financial condition of, Borrower or any Subsidiary
or the performance or observance by Borrower or any Subsidiary of any of its
obligations under the Credit Agreement, any other Loan Document or any other
instrument or document furnished pursuant to the Credit Agreement.


1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it is
legally authorized to enter into such Assignment and Acceptance; (ii) it meets
all the requirements to be an assignee under Section 13.1 of the Credit
Agreement (subject to such consents, if any, as may be required under Section
13.1 of the Credit Agreement); (iii) from and after the Effective Date referred
to in this Assignment and Acceptance, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder;
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type; (v) it has,
independently and without reliance upon Agents or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest; (vi) it is not the Excluded Lender and
(vii) attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; (b) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.2 of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (c) will
independently and without reliance upon Agents, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (d) appoints and authorizes Agents
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to such Agent by the terms of the Credit
Agreement, together with such powers as are reasonably incidental thereto; and
agree that it will perform in accordance with their terms all the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.


2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.


3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and





--------------------------------------------------------------------------------




Acceptance may be executed in any number of counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which together shall constitute one instrument. Delivery of
an executed counterpart of a signature page of this Assignment and Acceptance by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance. This Assignment
and Acceptance shall be governed by, and construed in accordance with, the
internal laws of the State of California.


4. Eligible Assignee. Each Person who is to become a Lender under the Credit
Agreement is required to meet the requirements in Section 13.1 of the Credit
Agreement and be approved in writing by Administrative Agent.







--------------------------------------------------------------------------------





EXHIBIT G ADMINISTRATIVE QUESTIONNAIRE
[ADMINISTRATIVE AGENT LOGO] Enphase Energy, Inc.
Cortland Capital Market Services LLC
225 W. Washington St., 21st Floor
Chicago, IL 60606
Attention: Attn: Ryan Warren and Legal Department
Email: ryan.warren@cortlandglobal.com and legal@cortlandglobal.com






[Fund Name]
[Fund Address] Tax Payer ID:






Administrative Details






Payment Instructions




USD:
Bank Name: ABA:

Account Name:
Account Number: Attn:






Signature Block






[Fund Name:]




By:     











--------------------------------------------------------------------------------




Contacts







--------------------------------------------------------------------------------











Operations (Agent Notices):
[Fund Name] Address:



Attn: Phone: Fax:
E-mail:






Credit/Legal (Public/Private):
[Fund Name] Address:



Attn: Phone: Fax:
E-mail:







--------------------------------------------------------------------------------





EXHIBIT H


TAX CERTIFICATES




Tax Documents


NON-U.S. LENDER INSTITUTIONS :


I.    Corporations:


If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN-E (Certificate of
Status of Beneficial Owner for United States Tax Withholding and Reporting
(Entities), b.) Form W-8ECI (Income Effectively Connected to a U.S. Trade or
Business), or c.) Form W-8EXP (Certificate of Foreign Government or Governmental
Agency).






A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN-E for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.


II. Flow-Through Entities:


If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.


Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.


U.S. LENDER INSTITUTIONS:


If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.






Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your Non-U.S. or U.S. institution must be completed
and returned on or prior to the date on which your institution becomes a Lender
under the Credit Agreement. Failure to provide the proper tax form when
requested may subject your institution to U.S. tax withholding.







--------------------------------------------------------------------------------





Exhibit H-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Amended and Restated Loan and Security Agreement
dated as of [ ] (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), among Enphase Energy, Inc., a Delaware corporation, each
Lender (as defined in Section 14 therein), Cortland Capital Market Services LLC,
in its capacity as administrative agent for Lenders (“Administrative Agent”) and
Obsidian Agency Services, Inc., in its capacity as collateral agent for Lenders
(the “Collateral Agent”).


Pursuant to the provisions of Section 1.11 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881I(3)(A) of the IRC, (iii) it is not a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the IRC and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the IRC.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF LENDER]




By:     


Name: Title:


Date:      , 20[ ]







--------------------------------------------------------------------------------





EXHIBIT H-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Amended and Restated Loan and Security Agreement
dated as of [ ] (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), among Enphase Energy, Inc., a Delaware corporation, each
Lender (as defined in Section 14 therein) and Cortland Capital Market Services
LLC, in its capacity as administrative agent for Lenders (“Administrative
Agent”) and Obsidian Agency Services, Inc., in its capacity as collateral agent
for Lenders (the “Collateral Agent”).


Pursuant to the provisions of Section 1.11 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881I(3)(A) of the IRC, (iii) it is not
a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the IRC, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the IRC.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF PARTICIPANT]




By:     


Name: Title:


Date:      , 20[ ]







--------------------------------------------------------------------------------





EXHIBIT H-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Amended and Restated Loan and Security Agreement
dated as of [ ] (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), among Enphase Energy, Inc., a Delaware corporation, each
Lender (as defined in Section 14 therein) and Cortland Capital Market Services
LLC, in its capacity as administrative agent for Lenders (“Administrative
Agent”) and Obsidian Agency Services, Inc., in its capacity as collateral agent
for Lenders (the “Collateral Agent”).


Pursuant to the provisions of Section 1.11 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881I(3)(A) of the IRC, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the IRC and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the IRC.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF PARTICIPANT]




By:     


Name: Title:


Date:      , 20[ ]







--------------------------------------------------------------------------------





EXHIBIT H-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE






(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)




Reference is hereby made to the Amended and Restated Loan and Security Agreement
dated as of [ ] (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), among Enphase Energy, Inc., a Delaware corporation, each
Lender (as defined in Section 14 therein) and Cortland Capital Market Services
LLC, in its capacity as administrative agent for Lenders (“Administrative
Agent”) and Obsidian Agency Services, Inc., in its capacity as collateral agent
for Lenders (the “Collateral Agent”).


Pursuant to the provisions of Section 1.11 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881I(3)(A) of the IRC, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the IRC and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section
881(c)(3)(C) of the IRC.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF LENDER]




By:         


Name: Title:







--------------------------------------------------------------------------------




Date:      , 20



